Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 1 of 83 PageID: 1174




                              BROWN & CONNERY, LLP
                                           ATTORNEYS AT LAW
                                       360 HADDON AVENUE
                                    WESTMONT, NEW JERSEY 08108
                                            (856) 854-8900
                                          FAX (856) 858-4967
 Susan M. Leming, Esq.
 sleming@brownconnery.com

                                         December 16, 2020


  VIA CM/ECF ONLY
  Renée Marie Bumb, U.S.D.J.
  Mitchell H. Cohen U.S. Courthouse
  1 John F. Gerry Plaza, Room 2040
  Camden, NJ 08102-2040

            Re:   Colby Restaurant Group, Inc., et al. v. Utica National Insurance Group et al.
                  Civil Action No.: 1:20-cv-05927-RMB-KMW

  Dear Judge Bumb:

           Defendants respectfully submit this notice of supplemental authority in connection with
  Defendants’ fully briefed motion to dismiss. (Dkt. No. 17). Attached hereto as Exhibit A is a
  list of the 15 decisions dismissing similar cases since Defendant’s prior notice of supplemental
  authority filed on December 2, 2020. (Dkt. No. 24). Exhibits B through G are those listed
  decisions not otherwise available on Westlaw, copies of which are filed herewith.

         Of particular note, in Boulevard Carroll Entertainment Group, Inc. v. Fireman’s Fund
  Insurance Co., No. 2:20-cv-11771 (D.N.J. Dec. 14, 2020) (Wigenton, J.), this Court dismissed a
  business’ claims seeking coverage under its property insurance policy for business income
  allegedly lost due to COVID-19 social-distancing orders. The Court held that the plaintiff’s
  argument that the government orders limited the use of its property “is not enough” to show
  physical loss or damage to property under New Jersey law. Additionally, the Court stated that
  “[b]ecause the Stay-at-Home Orders were issued to mitigate the spread of the highly contagious
  novel coronavirus, Plaintiff’s losses are tied inextricably to that virus and are not covered by the
  Policy” due to its virus exclusion.

          Additionally, in Michael Cetta, Inc. v. Admiral Indemnity Co., No. 20-cv-4612 (S.D.N.Y.
  Dec. 11, 2020), the court dismissed a restaurant’s claims seeking coverage under its property
  insurance policy for business income allegedly lost due to COVID-19 social-distancing orders.
  The complaint in Michael Cetta, which was drafted by counsel to Plaintiffs, is substantially
  similar to the Complaint here. The decision addresses all arguments raised by Plaintiffs in their
  Opposition. The court held that “‘loss of use’ does not constitute a ‘direct physical loss of or
  damage to’ property” because the plain meaning of that phrase “connotes a negative alteration in
  the tangible condition of property.” The court rejected the policyholder’s argument that this
  interpretation read “loss” and “damage” as coextensive, noting that “physical loss” could include



  7BN3711
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 2 of 83 PageID: 1175

  Hon. Renée Marie Bumb, U.S.D.J.
  December 16, 2020
  Page 2

  “theft or misplacement” or “the complete destruction of property.” Finally, the court also
  dismissed plaintiff’s civil authority claims, holding that plaintiff failed to allege “any specific
  damage to property near [plaintiff]” and that access was never prohibited by the social-distancing
  orders because plaintiff could have continued to operate its restaurant “in some capacity.”

          In 10012 Holdings, Inc. v. Sentinel Insurance Co., No. 20-cv-4471 (S.D.N.Y. Dec. 15,
  2020), the court dismissed similar claims for business income losses attributable to COVID-19
  social distancing orders. It held that “loss of use” does not constitute “direct physical loss of or
  physical damage to property” and dismissed plaintiff’s claims for civil authority coverage
  because “the potential presence of COVID-19 in neighboring properties” did not directly result
  in the closure of plaintiff’s properties.

          Further, on December 10, 2020 (Dkt. No. 25), Plaintiffs submitted the case Elegant
  Massage LLC v. State Farm Mutual Automobile Insurance Co., No. 2:20-cv-000265 (E.D. Va.
  Dec. 10, 2020). This case, decided under Virginia law, is inapposite and, in any event, wrongly
  decided. First, the “Fungi, Virus, or Bacteria” exclusion in that case was deemed inapplicable
  because it was purportedly limited to loss caused by the “[g]rowth, proliferation, spread or
  presence” of a virus—language not included in the Virus Exclusions here. The virus exclusions
  exclude any loss caused by or resulting from a virus. Second, the Elegant Massage court found
  that the Virginia COVID-19 orders determined the spa was at “high risk for spreading COVID-
  19,” and therefore deemed it uninhabitable and shut it down. Here, the relevant orders neither
  rendered Plaintiffs’ properties uninhabitable nor required their closure. Plaintiffs remained able
  to provide delivery and takeout service from their restaurants at all relevant times. Third,
  Plaintiffs failed to note that the Elegant Massage decision dismissed the plaintiff’s civil authority
  claims because, like Plaintiff here, the plaintiff failed to show “a causal link between any
  physically damaged or dangerous surrounding properties” and a civil authority order.

          Finally, on December 14, 2020, Plaintiffs’ letter to the Court in response to supplemental
  authority (Dkt. No. 26) misrepresents that Mac Prop. Grp. LLC v. Selective Fire & Cas. Ins. Co.
  (Dkt. No. 23, Ex. B), a recent decision from the Superior Court of New Jersey, Law Division, in
  Camden County, “do[es] not interpret New Jersey law.” This is incorrect. Mac Property Group
  applied New Jersey law and dismissed a New Jersey policyholder’s property insurance claims
  for business income allegedly lost due to COVID-19 social-distancing orders.

         We thank the Court for its time and attention to this matter.

                                                        Respectfully submitted,

                                                        BROWN & CONNERY, LLP

                                                        s/ Susan M. Leming

                                                        Susan M. Leming

  Enclosures
  cc: All Counsel of Record (via CM/ECF)
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 3 of 83 PageID: 1176




                              EXHIBIT A
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 4 of 83 PageID: 1177


                                             Exhibit A

    1. Ex. B, 10012 Holdings, Inc. v. Sentinel Insurance Co., No. 20-cv-4471 (S.D.N.Y. Dec. 15,
       2020) (granting motion to dismiss because “direct physical loss of or physical damage to
       property” did not provide coverage for “loss of use”).

    2. 4431, Inc. v. Cincinnati Insurance Cos., No. 5:20-cv-04396, 2020 WL 7075318 (E.D. Pa.
       Dec. 3, 2020) (granting motion to dismiss because plaintiffs had presented “no allegations
       that any physical conditions of or on the covered premises have been altered in a way that
       has resulted in or affected Plaintiffs’ loss,” and “Plaintiffs maintain the ability to operate
       at their premises, albeit on a limited basis”).

    3. Ex. C, Boulevard Carroll Entertainment Group, Inc. v. Fireman’s Fund Insurance Co.,
       No. 2:20-cv-11771 (D.N.J. Dec. 14, 2020) (dismissing claims for property insurance
       coverage because (1) lost income caused by government orders “is not enough” to show
       physical loss or damage; and (2) the virus exclusion applied because “the Stay-at-Home
       Orders were issued to mitigate the spread of the highly contagious novel coronavirus” and
       therefore “Plaintiff’s losses are tied inextricably to that virus”).

    4. Ex. D, Catlin Dental, P.A. v. Cincinnati Indemnity Co., No. 20-CA-004555 (Fla. Cir. Ct.,
       Lee Cnty. Dec. 11, 2020) (granting motion to dismiss and holding “the mere presence of a
       virus in the community do[es] not constitute direct physical loss to the property” and civil
       authority coverage does not apply because “there was no prohibition of access” to the
       premises).

    5. El Novillo Restaurant v. Certain Underwriters at Lloyd’s, London, No. 1:20-cv-21525,
       2020 WL 7251362 (S.D. Fla. Dec. 7, 2020) (dismissing plaintiffs’ claims as “insufficient
       as a matter of law” because plaintiffs did not “alleg[e] that Plaintiffs’ properties sustained
       any physical damage” or that “access to their restaurants was completely prohibited by
       order of civil authority”).

    6. Ex. E, Franklin EWC, Inc. v. Hartford Financial Services Group, Inc., No. 20-cv-04434
       (N.D. Cal. Dec. 14, 2020) (granting motion to dismiss amended complaint because
       “[n]othing in the Virus Exclusion indicates it is limited to viruses arising from the insured
       premises rather than a pandemic”).

    7. Healthnow Medical Center, Inc. v. State Farm General Insurance Co., No. 20-cv-04340,
       2020 WL 7260055 (N.D. Cal. Dec. 10, 2020) (dismissing claim pursuant to the virus
       exclusion because “the stay-at-home ordinances plainly sought to prevent COVID-19—a
       virus—from spreading” and noting the similar analysis adopted by courts “across the
       country”).

    8. Kessler Dental Associates, P.C. v. Dentists Insurance Co., No. 2:20-cv-03376, 2020 WL
       7181057 (E.D. Pa. Dec. 7, 2020) (granting motion to dismiss dental office’s claims because
       (1) the virus exclusion “is not ambiguous” and “applies to COVID-19”, and the doctrine
       of regulatory estoppel was irrelevant as the insurer “takes the same position here today as
       the ISO and AAIS did in 2006”; and (2) “no civil authority order prohibits access to the
       covered property” and the orders “did not come from damage to a nearby premise”).
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 5 of 83 PageID: 1178


    9. Michael Cetta, Inc. v. Admiral Indemnity Co., No. 20-cv-4612, 2020 WL 7321405
       (S.D.N.Y. Dec. 11, 2020) (granting motion to dismiss because “‘loss of use’ does not
       constitute a ‘direct physical loss of or damage to’ property”).

    10. Palmer Holdings & Investments, Inc. v. Integrity Insurance Co., No. 4:20-cv-154, 2020
        WL 7258857 (S.D. Iowa Dec. 7, 2020) (granting motion to dismiss because (1) “direct
        physical loss of or damage to property” “requires a physical invasion and loss of use is
        insufficient to trigger coverage[,]” (2) there is no civil authority coverage because no
        government order was “issued in response to a dangerous physical condition created by
        damage to another property” within one mile, and (3) the virus exclusion bars coverage
        since the order which allegedly caused plaintiff’s losses “was issued in response to the
        COVID-19 pandemic”).

    11. Promotional Headwear International v. Cincinnati Insurance Co., No. 20-cv-2211, 2020
        WL 7078735 (D. Kan. Dec. 3, 2020) (granting motion to dismiss because plaintiff had
        failed to allege any “direct physical loss of or damage” to its premises because “there are
        no allegations of a material change or intrusion onto the property itself that rendered it
        unusable. . . . And there are no allegations demonstrating permanent dispossession”).

    12. Ex. F, Richard Kirsch, DDS v. Aspen American Insurance Co., No. 3:20-cv-11930 (E.D.
        Mich. Dec. 14, 2020) (granting motion to dismiss because “coverage . . . is limited to
        instances where tangible damage to physical property has occurred”).

    13. Robert W. Fountain, Inc. v. Citizens Insurance Co. of America, No. 20-cv-05441, 2020 WL
        7247207 (N.D. Cal. Dec. 9, 2020) (granting motion to dismiss because physical “loss of”
        property “contemplates that the property is unrecoverable” and therefore temporary
        restrictions on use were not covered, and plaintiff “cannot convincingly argue that its losses
        were caused by the March 2020 governmental orders while ignoring that those
        governmental orders were themselves caused by a virus”).

    14. SA Palm Beach LLC v. Certain Underwriters at Lloyd’s, London, No. 9:20-cv-80677, 2020
        WL 7251643 (S.D. Fla. Dec. 9, 2020) (granting motion to dismiss because (1) an inability
        to use property for its intended purpose is not “direct physical loss of or damage to
        property;” and (2) the orders allowed restaurants to remain open for delivery and takeout
        service, and therefore did not “prohibit” access as required for civil authority coverage).

    15. Ex. G, Terry Black’s Barbeque, LLC v. State Automobile Mutual Insurance Co., No. 1:20-
        cv-665-RP (W.D. Tex. Dec. 14, 2020) (Report and Recommendation recommending
        granting defendants’ motion to dismiss because (1) government orders that temporarily
        precluded plaintiffs from operating their businesses at full capacity did not constitute
        “‘physical loss’ [which] requires there to be some ‘distinct, demonstrable, physical
        alteration of the property,’ as opposed to merely economic losses”; (2) plaintiffs’
        “conclusory allegations” that the COVID-19 virus caused direct physical damage because
        it could have been present on their properties due to its prevalence in Austin and Dallas,
        Texas were insufficient and, even if the COVID-19 virus was present, the virus would not
        would not cause such damage because “[t]he virus does not threaten the structures covered
        by property insurance policies, and can be removed with routine cleaning and disinfectant”;
        and (3) civil authority coverage did not apply because the government orders were not
        issued as a result of loss of property.
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 6 of 83 PageID: 1179




                               Exhibit B
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-04471-LGS
                              Document
                                 Document
                                       27 Filed
                                          34 Filed
                                                12/16/20
                                                    12/15/20
                                                          PagePage
                                                               7 of 83
                                                                    1 ofPageID:
                                                                         9      1180




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------------X
                                                                :
   10012 HOLDINGS, INC. d/b/a GUY HEPNER, :
                                                Plaintiff,      :
                                                                :     20 Civ. 4471 (LGS)
                              -against-                         :
                                                                :   OPINION AND ORDER
   SENTINEL INSURANCE COMPANY, LTD., :
                                                Defendant. :
   ------------------------------------------------------------ X

  LORNA G. SCHOFIELD, District Judge:

          In this insurance dispute, Plaintiff seeks coverage for business losses allegedly resulting

  from government restrictions on non-essential businesses during the COVID-19 pandemic.

  Defendant moves to dismiss the Complaint for failure to state a claim under Federal Rule of Civil

  Procedure 12(b)(6). For the reasons stated below, the motion is granted.

  I.      BACKGROUND

          The following facts are taken from the Complaint and are assumed to be true for

  purposes of this motion. See R.M. Bacon, LLC v. Saint-Gobain Performance Plastics Corp., 959

  F.3d 509, 512 (2d Cir. 2020).

          Plaintiff operates an art gallery and dealership in New York City. In 2019, Plaintiff

  obtained a business property insurance policy (the “Policy”) from Defendant. The Policy

  provides “Business Interruption” coverage for loss of certain income:

          We will pay for the actual loss of Business Income you sustain due to the
          necessary suspension of your “operations” during the “period of restoration”. The
          suspension must be caused by direct physical loss of or physical damage to
          property at the “scheduled premises”, including personal property in the open (or
          in a vehicle) within 1,000 feet of the “scheduled premises”, caused by or resulting
          from a Covered Cause of Loss.
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-04471-LGS
                              Document
                                 Document
                                       27 Filed
                                          34 Filed
                                                12/16/20
                                                    12/15/20
                                                          PagePage
                                                               8 of 83
                                                                    2 ofPageID:
                                                                         9      1181




  As relevant here, the Policy defines “Business Income” as “Net Income (Net Profit or Loss

  before income taxes) that would have been earned or incurred if no direct physical loss or

  physical damage had occurred . . . .” The Policy defines “suspension” as “[t]he partial

  slowdown or complete cessation of your business activities” if “part or all of the ‘scheduled

  premises’ is rendered untenantable as a result of a Covered Cause of Loss if coverage for

  Business Income applies to the policy.” The Policy defines “Covered Causes of Loss” as “risks

  of direct physical loss,” subject to various exclusions and limitations not relevant here.

         The Policy also provides “Extra Expense” coverage. Those provisions cover “reasonable

  and necessary Extra Expense[s] you incur during the ‘period of restoration’ that you would not

  have incurred if there had been no direct physical loss or physical damage to property at the

  ‘scheduled premises.’” The Policy also provides “Civil Authority” coverage: “This insurance is

  extended to apply to the actual loss of Business Income you sustain when access to your

  ‘scheduled premises’ is specifically prohibited by order of a civil authority as the direct result of

  a Covered Cause of Loss to property in the immediate area of your ‘scheduled premises.’”

         From March 2020 onwards, Plaintiff suspended business operations in accordance with

  orders issued by the Governor of New York and Mayor of New York City, which limited

  operations for non-essential businesses during the COVID-19 pandemic (the “Civil Orders”).

  Plaintiff suffered losses of business and incurred expenses as a result, and requested Defendant

  to reimburse it under the Policy’s “Business Interruption,” “Extra Expense” and “Civil

  Authority” provisions. Defendant refused, and Plaintiff brought this action, asserting claims for

  breach of contract and declaratory relief.




                                                    2
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-04471-LGS
                              Document
                                 Document
                                       27 Filed
                                          34 Filed
                                                12/16/20
                                                    12/15/20
                                                          PagePage
                                                               9 of 83
                                                                    3 ofPageID:
                                                                         9      1182




  II.     STANDARD

          On a motion to dismiss, a court accepts as true all well-pleaded factual allegations and

  draws all reasonable inferences in favor of the non-moving party, Montero v. City of Yonkers,

  New York, 890 F.3d 386, 391 (2d Cir. 2018), but gives “no effect to legal conclusions couched as

  factual allegations,” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017). To withstand a

  motion to dismiss, a pleading “must contain sufficient factual matter, accepted as true, to ‘state a

  claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

  556 U.S. at 678. It is not enough for a plaintiff to allege facts that are consistent with liability;

  the complaint must “nudge[]” claims “across the line from conceivable to plausible.” Twombly,

  550 U.S. at 570. “To survive dismissal, the plaintiff must provide the grounds upon which his

  claim rests through factual allegations sufficient ‘to raise a right to relief above the speculative

  level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting

  Twombly, 550 U.S. at 555).

          Under principles of New York contract interpretation, 1 “the court’s initial task is to

  attempt to ascertain the parties’ intent from the language of the insurance contract itself . . .

  constru[ing] the policy as a whole; all pertinent provisions of the policy should be given

  meaning, with due regard to the subject matter that is being insured and the purpose of the entire

  contract.” Westchester Fire Ins. Co. v. Schorsch, 129 N.Y.S.3d 67, 74 (1st Dep’t 2020) (internal



  1
   The Policy does not explicitly state what law governs its interpretation and enforcement. The
  parties apply New York law in their moving papers. Accordingly, this decision is based on New
  York Law. See Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009); accord
  PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 486 (S.D.N.Y. 2017).
                                                  3
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-04471-LGS
                               Document
                                   Document
                                        27 Filed
                                            34 Filed
                                                 12/16/20
                                                      12/15/20
                                                           PagePage
                                                                10 of483
                                                                       ofPageID:
                                                                         9       1183




  citation omitted). Courts must take care not to “make or vary the contract of insurance to

  accomplish its notions of abstract justice or moral obligation.” Keyspan Gas East Corp. v.

  Munich Reinsurance Am., Inc., 96 N.E.3d 209, 216 (N.Y. 2018). “[A]n unambiguous policy

  provision must be accorded its plain and ordinary meaning, and the court may not disregard the

  plain meaning of the policy’s language in order to find an ambiguity where none exists.”

  Chiarello ex rel. Chiarello v. Rio, 59 N.Y.S.3d 129, 131 (2d Dep’t 2017) (alteration in original).

  “[T]he issue of whether a provision is ambiguous is a question of law,” and “focuses on the

  reasonable expectations of the average insured upon reading the policy.” Hansard v. Fed. Ins.

  Co., 46 N.Y.S.3d 163, 166 (2d Dep’t 2017) (internal quotation marks and citations omitted).

  III.        DISCUSSION

         A.      Business Interruption Coverage

              The Policy provides Business Interruption coverage for loss of “Business Income”

  sustained due to “necessary suspension” of operations, where such suspension is caused by

  “direct physical loss of or physical damage to property.” “Business Income” is income that

  Plaintiff would have earned “if no direct physical loss or physical damage had occurred.” The

  Complaint alleges that the Civil Orders caused a “direct physical loss” of Plaintiff’s business

  premises, thus triggering the Policy’s Business Interruption provisions.

              New York courts interpreting substantially identical language -- “loss of, damage to, or

  destruction of property or facilities” -- have found it “limited to losses involving physical

  damage to the insured’s property.” Roundabout Theatre Co. v. Cont’l Cas. Co., 751 N.Y.S.2d 4,

  8 (1st Dep’t 2002) (emphasis added); see also RSVT Holdings, LLC v. Main St. Am. Assur. Co.,

  25 N.Y.S.3d 712, 714 (3d Dep’t 2016) (noting that policy covering “direct physical loss of or

  damage to” provided coverage only for “direct damage to plaintiffs’ property”); Soc. Life

                                                       4
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-04471-LGS
                               Document
                                   Document
                                        27 Filed
                                            34 Filed
                                                 12/16/20
                                                      12/15/20
                                                           PagePage
                                                                11 of583
                                                                       ofPageID:
                                                                         9       1184




  Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311, Transcript of Show Cause Hearing at

  15 (S.D.N.Y. May 14, 2020), available at Dkt. No. 21-5 (in declining to provide business

  interruption coverage for shutdowns resulting from the Civil Orders, noting “New York law is

  clear that this kind of business interruption needs some damage to the property to prohibit [a

  person] from going [there]”); Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17

  F. Supp. 3d 323, 331 (S.D.N.Y. 2014) (applying Roundabout Theatre to find no “direct physical

  loss or damage” of or to the premises, where access was lost due to a government utility shutting

  off power during hurricane recovery); Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp.

  2d 280, 288 (S.D.N.Y. 2005) (construing New York law and the phrase “direct physical loss or

  damage” to require that “the interruption in business must be caused by some physical problem

  with the covered property”); United Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343,

  349 (S.D.N.Y. 2005), aff’d 439 F.3d 128 (2d Cir. 2006). In so holding, courts have declined to

  interpret such language to include “loss of use” of the property under New York law.

  Roundabout Theatre, 751 N.Y.S.2d at 6. Nothing in the Complaint plausibly supports an

  inference that COVID-19 and the resulting Civil Orders physically damaged Plaintiff’s property,

  regardless of how the public health response to the virus may have affected business conditions

  for Plaintiff. The Complaint does not state a claim for “loss” of the insured property.

         Plaintiff claims the Policy is ambiguous because it covers both “loss of” and “damage to”

  Covered Property. Plaintiff argues that “loss” and “damage” cannot mean the same thing, as

  New York law requires contracts to be interpreted to give each term effect. While that principle

  is true, the term “loss” is unambiguous in this case in light of New York law which interprets

  such language as not including the “loss of use” alleged by the Complaint. Id. at 8; see also

  Newman Myers, 17 F. Supp. 3d at 331 (“The words ‘direct’ and ‘physical,’ which modify the

                                                   5
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-04471-LGS
                               Document
                                   Document
                                        27 Filed
                                            34 Filed
                                                 12/16/20
                                                      12/15/20
                                                           PagePage
                                                                12 of683
                                                                       ofPageID:
                                                                         9       1185




  phrase ‘loss or damage,’ ordinarily connote actual, demonstrable harm of some form to the

  premises itself, rather than forced closure of the premises for reasons exogenous to the premises

  themselves, or the adverse business consequences that flow from such closure.”).

         Plaintiff argues that Roundabout Theatre is factually distinct, claiming that the policy in

  that case was limited to “property or facilities,” including the insured theater building, but that

  the Policy in this case sweeps more broadly to cover loss of business generally. Plaintiff cites

  the fact that the Policy covers “Covered Property” rather than “property.” As relevant here,

  “Covered Property” is defined as “Property you own that is used in your business.” From that

  definition, Plaintiff claims that while the Policy includes loss of physical items -- “buildings,

  structures, fixtures, and the like” -- it also includes “much more,” including, presumably, loss of

  customer access to Plaintiff’s premises and concomitant loss of business due to the public health

  crisis. Plaintiff does not explain, nor does the Policy’s plain language support, the conclusion

  that insurance against loss of “Property you own that is used in your business” encompasses

  business loss due to the Civil Orders limiting customer access to Plaintiff’s business. See

  Roundabout Theatre, 751 N.Y.S.2d at 6; Newman Myers, 17 F. Supp. 3d at 331. Instead, the

  Policy’s plain language limits coverage to property that Plaintiff “own[s]” “use[s]” in its

  business, which must suffer some direct physical harm under controlling state law.

         Plaintiff points to the “Coverage” section of the Policy, which states that Defendant “will

  pay for direct physical loss of or physical damage . . . caused by or resulting from a Covered

  Cause of Loss.” Plaintiff argues that because a “Covered Cause of Loss” includes “risks of

  direct physical loss,” Defendant agreed to cover business lost due to the risk of COVID-19 on

  Plaintiff’s premises. Plaintiff does not explain how this language implicates the Business

  Interruption provisions cited in the Complaint. This provision only provides coverage for “direct

                                                    6
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-04471-LGS
                               Document
                                   Document
                                        27 Filed
                                            34 Filed
                                                 12/16/20
                                                      12/15/20
                                                           PagePage
                                                                13 of783
                                                                       ofPageID:
                                                                         9       1186




  physical loss of or physical damage,” which the Complaint does not allege for the reasons given

  above.

           Finally, Plaintiff notes that the Policy is an all-risk policy, under which “losses caused by

  any fortuitous peril not specifically excluded under the policy will be covered.” Parks Real

  Estate Purchasing Grp. v. St. Paul Fire & Marine Ins. Co., 472 F.3d 33, 41 (2d Cir. 2006). This

  argument is unpersuasive because, as described above, the Policy’s plain language

  unambiguously does not cover business lost due to the Civil Orders.

     B.       Extra Expense Coverage

           The Policy’s “Extra Expense” coverage applies to expenses incurred during a period of

  restoration of the premises following a “direct physical loss or physical damage to” the covered

  property. Because, as described above, the Complaint does not allege a direct physical loss, the

  Complaint fails to state a claim for Extra Expense coverage.

     C.       Civil Authority Coverage

           The Policy’s “Civil Authority” coverage applies to losses sustained when access to

  Plaintiff’s premises is “prohibited by order of a civil authority as the direct result of a Covered

  Cause of Loss to property in the immediate area” of Plaintiff’s premises (emphasis added). A

  “Covered Cause of Loss” includes “risks of direct physical loss.” The relevant questions are

  whether the Complaint alleges (1) losses sustained because the Civil Orders prohibited access to

  Plaintiff’s premises and (2) that such prohibition was a direct result of a risk of direct physical

  loss to property in the immediate area of Plaintiff’s premises.

           The Complaint does not plausibly allege losses under the Civil Authority provisions. The

  Complaint claims that “a Covered Cause of Loss [a risk of direct physical loss] cause[d] damage

  to property near the insured premises, the civil authority prohibit[ed] access to property near the

                                                     7
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-04471-LGS
                               Document
                                   Document
                                        27 Filed
                                            34 Filed
                                                 12/16/20
                                                      12/15/20
                                                           PagePage
                                                                14 of883
                                                                       ofPageID:
                                                                         9       1187




  insured premises, and the civil authority action [was] taken in response to dangerous physical

  conditions.” It is plausible that the risk of COVID-19 being physically present in neighboring

  properties caused state and local authorities to prohibit access to those properties. But the

  Complaint does not allege that these closures of neighboring properties “direct[ly] result[ed]” in

  closure of Plaintiff’s own premises, as the Civil Authority provisions require. Instead, the

  Complaint alleges that Plaintiff was forced to close for the same reason as its neighbors -- the

  risk of harm to individuals on its own premises due to the pandemic. Put differently, the

  Complaint does not plausibly allege that the potential presence of COVID-19 in neighboring

  properties directly resulted in the closure of Plaintiff’s properties; rather, it alleges that closure

  was the direct result of the risk of COVID-19 at Plaintiff’s property. See United Air Lines, 439

  F.3d 128, 134–35 (2d Cir. 2006) (denying recovery because nationwide shutdown of airport

  facilities due to risk of terrorism did not directly result from physical damage to neighboring

  properties).

          Although not necessary for the Court’s decision, this conclusion is confirmed by other

  provisions of the Policy. First, the Policy excludes coverage for pollutants on Plaintiff’s

  premises. “Pollutants” are broadly defined as “any . . . material which causes or threatens to

  cause physical loss, physical damage, impurity to property, unwholesomeness, undesirability . . .

  loss of use of property, or which threatens human health or welfare.” Second, the Policy

  excludes coverage for costs associated with any ordinance or law requiring any insured to

  “monitor, clean up, remove, contain, treat . . . or in any way respond to” to “bacteria or virus.”

  The Policy thus contains provisions that explicitly exclude coverage for any costs associated

  with containing the presence of harmful substances similar to COVID-19 on Plaintiff’s own

  premises. By contrast, the Civil Authority provisions address a factually distinct situation --

                                                     8
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-04471-LGS
                               Document
                                   Document
                                        27 Filed
                                            34 Filed
                                                 12/16/20
                                                      12/15/20
                                                           PagePage
                                                                15 of983
                                                                       ofPageID:
                                                                         9       1188




  when some dangerous condition on neighboring premises forces a shutdown of Plaintiff’s

  premises. Construing the “policy as a whole” to “ascertain the parties’ intent” and giving “all

  pertinent provisions of the policy meaning,” Westchester Fire, 129 N.Y.S.3d at 74, the “average

  insured” reading the Policy would not have a “reasonable expectation[]” that the Civil Authority

  provisions’ plain language -- which addresses closures due to dangerous conditions on

  neighboring property -- also encompasses a situation covered elsewhere in the Policy, i.e. the

  presence of harmful substances on the insured’s own property, Hansard, 46 N.Y.S.3d at 166.

        D. Leave to Replead

           Plaintiff seeks leave to amend its Complaint. Leave to amend should be freely given

  “when justice so requires.” Fed. R. Civ. P. 15(a). “However, where the plaintiff is unable to

  demonstrate that he would be able to amend his complaint in a manner which would survive

  dismissal, opportunity to replead is rightfully denied.” Hayden v. Cty. of Nassau, 180 F.3d 42,

  53 (2d Cir. 1999); accord Olson v. Major League Baseball, 447 F. Supp. 3d 174, 177 (S.D.N.Y.

  2020). Leave to amend also may be denied where the plaintiff “fails to specify either to the

  district court or to the court of appeals how amendment would cure the pleading deficiencies in

  its complaint.” TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014). Leave to

  amend is denied because the Policy does not provide coverage for the loss Plaintiff suffered.

  IV.      CONCLUSION

           For the foregoing reasons, Defendant’s motion to dismiss is GRANTED with prejudice.

  The Clerk of Court is respectfully directed to close the motion at Docket Number 19 and the case.

  Dated: December 15, 2020
         New York, New York




                                              LORr A G.SCHOFIEL
                                          UNITED9STATES DISTRICT JUDGE
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 16 of 83 PageID: 1189




                                Exhibit C
Case
 Case1:20-cv-05927-RMB-KMW
       2:20-cv-11771-SDW-LDW Document
                              Document2712 Filed
                                             Filed
                                                 12/16/20
                                                   12/14/20 Page
                                                             Page171 of
                                                                     of 83
                                                                        3 PageID:
                                                                           PageID:471
                                                                                   1190




   NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


          CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
     SUSAN D. WIGENTON                                                        50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                                973-645-5903

                                          December 14, 2020

  John Randy Sawyer, Esq.
  Stark & Stark
  P.O. Box 5315
  Princeton, NJ 08543-5315
  Counsel for Plaintiff

  Michael Hynes, Esq.
  DLA Piper LLP (US)
  51 John F. Kennedy Parkway, Suite 120
  Short Hills, NJ 07078-2704
  Counsel for Defendant


               LETTER OPINION FILED WITH THE CLERK OF THE COURT

         Re:     Boulevard Carroll Entm’t Grp., Inc. v Fireman’s Fund Ins. Co.
                 Civil Action No. 20-11771 (SDW) (LDW)

  Counsel:

         Before this Court is Defendant Fireman’s Fund Insurance Company’s (“Defendant”)
  Motion to Dismiss Plaintiff Boulevard Carroll Entertainment Group, Inc.’s (“Plaintiff”)
  Declaratory Judgment Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). This Court
  having considered the parties’ submissions, having reached its decision without oral argument
  pursuant to Federal Rule of Civil Procedure 78, and for the reasons discussed below, grants
  Defendant’s motion.

  DISCUSSION
         A. Standard of Review

          An adequate complaint must be “a short and plain statement of the claim showing that the
  pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
  conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
  allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
  Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
Case
 Case1:20-cv-05927-RMB-KMW
       2:20-cv-11771-SDW-LDW Document
                              Document2712 Filed
                                             Filed
                                                 12/16/20
                                                   12/14/20 Page
                                                             Page182 of
                                                                     of 83
                                                                        3 PageID:
                                                                           PageID:472
                                                                                   1191




  County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
  rather than a blanket assertion, of an entitlement to relief”).
          In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
  allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
  whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
  Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
  as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
  Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
  do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
           B. Plaintiff Has Failed to State a Claim Upon Which Relief Can be Granted

          This Court writes only for the parties and assumes their familiarity with the procedural and
  factual history of this matter. Plaintiff is a “full-service music production company” with locations
  in New Jersey, New York, and Maryland. (D.E. 1-1 ¶¶ 2-3.) When the COVID-19 pandemic
  reached the east coast of the United States in March, 2020, governors of those three states issued
  emergency orders (“Stay-at-Home Orders”) to prevent the spread of the virus, which caused
  Plaintiff to suffer “substantial loss of business income and related expenses.” (Id. ¶¶ 4-13.) As a
  result, Plaintiff sought to recover under a commercial property insurance policy issued by
  Defendant (the “Policy”) which provides coverage for: 1) “direct physical loss or damage to
  Property Insured caused by or resulting from a covered communicable disease event at a location;”
  2) “the actual loss of business income and necessary extra expense . . . due to the necessary
  suspension of . . . operations during the period of restoration arising from direct physical loss or
  damage to property at a location;” and 3) “the actual loss of business income and extra expense
  you sustain due to the necessary suspension of your operations caused by action of civil authority
  that prohibits access to a location” provided that the prohibition of access “arise[s] from direct
  physical loss or damage to property . . ..” (Id. ¶¶ 14-18, Ex. A at 52, 64, 67-68.) The Policy
  excludes coverage for loss, damage or expense caused “directly or indirectly or resulting from . . .
  regardless of any other cause or event that contributes concurrently or in any sequence to the loss
  [from] . . . disease, sickness, any conditions of health, bacteria, or virus.” (D.E. 1-1 Ex. A at 53-
  54.) Defendant denied Plaintiff’s claim on April 20, 2020. (D.E. 1-1 ¶ 19, Ex. B.)
          Plaintiff then brought suit seeking declaratory judgment that the Policy provides coverage
  for Plaintiff’s business losses and expenses and raising claims for breach of contract and breach of
  the covenant of good faith and fair dealing. 1 (See generally D.E. 1-1.) Defendant moved to
  dismiss, and all briefing was timely filed. (D.E. 4, 7, 10.)

  1
    Plaintiff initially filed suit in the Superior Court of New Jersey, Bergen County, and Defendant removed to this Court
  pursuant to diversity jurisdiction on August 28, 2020. (D.E. 1.) As a federal court sitting in diversity, this Court
  applies the choice-of-law rules of New Jersey to determine which state law controls. See Klaxon Co. v. Stentor Elec.
  Mfg. Co., Inc., 313 U.S. 487, 496 (1941); Maniscalco v. Brother Int’l (USA) Corp., 709 F.3d 202, 206 (3d Cir. 2013);
  Shapiro v. Logitech, Inc., Civ. No. 17-673, 2019 WL 397989, at *6-7 (D.N.J. Jan. 31, 2019). “New Jersey has adopted
  the [two-part] ‘most significant relationship’ test set forth in the Restatement (Second) of Conflict of Laws.”
  Maniscalco, 709 F.3d at 206 (citing P.V. ex rel. T.V. v. Camp Jaycee, 962 A.2d 453, 459-60 (N.J. 2008)). The first
  step of the inquiry is to determine whether an actual conflict exists. See Camp Jaycee, 962 A.2d at 460 (citing
  Lebegern v. Forman, 471 F.3d 424, 430 (3d Cir. 2006)). “That is done by examining the substance of the potentially


                                                             2
Case
 Case1:20-cv-05927-RMB-KMW
       2:20-cv-11771-SDW-LDW Document
                              Document2712 Filed
                                             Filed
                                                 12/16/20
                                                   12/14/20 Page
                                                             Page193 of
                                                                     of 83
                                                                        3 PageID:
                                                                           PageID:473
                                                                                   1192




            Plaintiff has failed to meet its burden to show that its claim falls “within the basic terms
  of the insurance policy.” See, e.g. Arthur Anderson LLP v. Fed. Ins. Co., 3 A.3d 1279, 1287 (N.J.
  Super. App. Div. 2010). The Policy unambiguously limits its coverage to physical loss or damage
  to Plaintiff’s commercial property. Each of the coverage provisions Plaintiff relies on specifically
  require “direct physical loss or damage” to trigger the Policy. (See D.E. 1-1 Ex. A at 52, 64, 67-
  68.) Here, Plaintiff has not alleged any facts that support a showing that its property was physically
  damaged. Instead, Plaintiff pleads that by forcing him to close his business, the Stay-At-Home
  Orders caused Plaintiff to lose income and incur expenses. This is not enough. See, e.g. Mac
  Property Grp. LLC v. Selective Fire & Cas. Ins. Co., Dkt. No. L-02629, Slip Op. at *15-17 (N.J.
  Super. Ct. Nov. 5, 2020). In addition, the Policy clearly excludes coverage for damage, loss or
  expense arising from a virus. (D.E. 1-1 Ex. A at 54.) Because the Stay-at-Home Orders were
  issued to mitigate the spread of the highly contagious novel coronavirus, Plaintiff’s losses are tied
  inextricably to that virus and are not covered by the Policy. See, e.g. Mac Property See, e.g. Mac
  Property, Slip Op. at *15-16 (dismissing claims for coverage where policy contained a virus
  exclusion provision); N&S Rest., LLC v. Cumberland Mutual Fire Ins. Co., Civ. No. 20-5289,
  2020 WL 6501722, at *3-4 (D.N.J. Nov. 5, 2020). Although this Court is sympathetic to the very
  real losses businesses have suffered during this pandemic, it cannot grant Plaintiff the relief it
  seeks. 2
  CONCLUSION

        Defendant’s Motion to Dismiss the Declaratory Judgment Complaint is GRANTED with
  prejudice. An appropriate order follows.
                                                                   ___/s/ Susan D. Wigenton_____
                                                                   SUSAN D. WIGENTON, U.S.D.J.

  Orig: Clerk
  cc:   Parties
        Leda D. Wettre, U.S.M.J.


  applicable laws to determine whether ‘there is a distinction’ between them.” Id. “If there is not an actual conflict, the
  inquiry is over and, because New Jersey would apply its own law in such a case, a federal court sitting in diversity
  must do the same.” Lebegern, 471 F.3d at 428. Although neither party engages in a meaningful choice of law analysis,
  this Court is satisfied that there is no conflict between the applicable laws of New Jersey, New York or Maryland. As
  such, this Court will apply New Jersey law.
  2
    This Court is not alone in this finding, as numerous other federal courts have reached the same conclusion in suits
  involving similar policy terms. See, e.g. N&S Rest., 2020 WL 6501722, at 2-4 (D.N.J. Nov. 5, 2020); Hillcrest Optical,
  Inc. v. Cont’l Cas. Co., Civ. No. 20-275, 2020 WL 6163142, at *9 (S.D. Ala. Oct. 21, 2020); Henry’s Louisiana Grill,
  Inc. v. Allied Ins. Co. of Am., Civ. No. 20-2939, 2020 WL 5938755, at *5 (N.D. Ga. Oct. 6, 2020); Infinity Exhibits,
  Inc. v. Certain Underwriters at Lloyd’s London, Civ. No. 20-1605-T-30AEP, Slip Op. at *10 (M.D. Fl. Sept. 28,
  2020); Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., Civ. No. 20-3213, 2020 WL 5525171, at *5 (N.D. Cal. Sept.
  14, 2020); Pappy’s Barber Shops, Inc. v. Farmers Group, Inc., Civ. No. 20-907, 2020 WL 5500221, at *6 (S.D. Cal.
  Sept. 11, 2020); Turek Enter., Inc. v. State Farm Mut. Auto. Ins., Civ. No. 20-11655, 2020 WL 5258484, at *8 (E.D.
  Mich. Sept. 3, 2020); 10E, LLC v. Travelers Indem. Co. of Conn., Civ. No. 20-4418, 2020 WL 5095587, at *4 (C.D.
  Cal. Aug. 28, 2020); Malaube, LLC v. Greenwich Ins. Co., Civ. No. 20-22615, 2020 WL 5051581, at *8 (S.D. Fla.
  Aug. 26, 2020); Diesel Barbershop v. State Farm Lloyds, Civ. No. 20-461, 2020 WL 4724305, at *5 (W.D. Tex. Aug.
  13, 2020).


                                                             3
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 20 of 83 PageID: 1193




                                Exhibit D
Filing #Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 21 of 83 PageID: 1194
         118101755   E-Filed 12/11/2020 05:54:11 PM


                                                        IN THE CIRCUIT COURT OF THE 20TH
                                                        JUDICIAL CIRCUIT IN AND FOR LEE
                                                        COUNTY,FLORIDA

                                                        CASE NO:      20-CA-004555

         CATLIN DENTAL,PA.,

                       Plaintiff,
         v.

         THE CINCINNATIINDEMNITY
         COMPANY,

                       Defendant.
                                                  /

                      ORDER GRANTING MOTION TO DISMISS COMPLAINT

               THIS MATTER came before the Court for a hearing via Zoom telephone and video

        conference on November 23, 2020, on Defendant's, The Cincinnati Indemnity Company

        ("Cincinnati"), Motion to Dismiss Complaint and Incorporated Memorandum of Law filed on

        September 15,2020 (the "Motion to Dismiss"). Plaintiff, Catlin Dental,PA.("Catlin"), filed a

        Memorandum of Law in Opposition to Defendant's Motion to Dismiss on November 18,2020

        (the "Opposition").   Additionally, Cincinnati filed Notices of Supplemental Authority on

        November 17 and 20,2020 and Catlin filed Notices of Filing on September 17 and November 18,

        2020 (collectively,the "Notices"). Having reviewed the Motion to Dismiss,the Opposition,the

        Notices, considered the argument of counsel at the hearing, and analyzed the applicable legal

        authority, the Court finds that the Motion to Dismiss should be GRANTED without leave to

        amend,for the reasons discussed below.
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 22 of 83 PageID: 1195




                                                BACKGROUND

          This action concerns Catlin's request for insurance coverage under a commercial property

  insurance policy issued by Cincinnati for its alleged loss of business income and extra expense

  relating to the ongoing COVID-19 pandemic.

          Catlin filed its Complaint and Demand for Jury Trial (the "Complaint") against Cincinnati

  in this Court on July 14,2020. According to the Complaint,Catlin conducts business as a general

  dentistry practice located at 4447 Camino Real Way, Fort Myers, FL 33966 (the "Insured

  Premises"). Catlin entered into an insurance contract with Cincinnati to insure Catlin's business

  premises under a policy number CAP 507 69 15 (the "Policy").1 The effective dates of the Policy

  are from January 2,2018 to January 2,2021.

          Beginning in or about March 2020, Catlin allegedly sustained a severe business

  interruption resulting from government executive orders limiting dental offices to only emergency

  procedures. Specifically, in support of Catlin's contention that it had to limit the scope of its

  practice, the Complaint references an executive order entered in or about March 2020. Catlin

  further contends that it sustained "business losses and extra expenses,and related losses resulting

  from actions taken by civil authorities to stop the human and surface to human spread of the

  COVID-19 outbreak." Complaint, ¶ 15. Catlin alleges that its losses and expenses are covered

  under the Policy. Cincinnati denied the claim because the loss at issue did not come within the

  coverage grant of the Policy and because the Policy's "pollutant" exclusion also barred coverage.




  ' A copy of the Policy was not attached to the Complaint, but was nevertheless incorporated by reference. See
  Complaint, ¶ 7. Under Florida law, where the terms of a legal document are incorporated by reference into the
  complaint,the trial court may consider the contents of the document in ruling on a motion to dismiss. See One Call
  Prop.Servs.Inc. v.Sec.First Ins. Co.,165 So.3d 749,752 (Fla.4th DCA 2015); Veal v. Voyager Prop. & Cas.Ins.
  Co.,51 So.3d 1246,1249 (Fla.2d DCA 2011).


                                                          2
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 23 of 83 PageID: 1196




         The Complaint asserts two causes of action against Cincinnati: breach of contract(Count

  I) and declaratory judgment(Count II). Regarding Count I,in Catlin's view,Cincinnati breached

  the Policy by failing to provide coverage under the Policy's Business Income,Extra Expense and

  Civil Authority provisions. In Count II,Catlin seeks a declaration that "Defendant has erroneously

  refused to provide all or part of the police [sic] benefits that the Plaintiff is due" as a result of

  Catlin's alleged business income losses and extra expenses incurred in result to the COVID-19

  pandemic. Complaint,¶ 30.

         Cincinnati moves to dismiss the Complaint with prejudice as to both counts. In support of

  its motion,Cincinnati makes four primary arguments. First, Cincinnati argues that Catlin is not

  entitled to Business Income or Extra Expense coverage because it does not allege any direct

  physical loss or damage to the Insured Premises,which is required for coverage. Second,Catlin

  is not entitled to Civil Authority coverage because the Complaint does not allege direct physical

  loss or damage to other property and does not allege a prohibition of access to the Insured Premises.

  Third, Cincinnati argues that even if Catlin had alleged direct physical loss, the Policy's

  "pollutant" exclusion would otherwise apply to bar coverage. Finally,Cincinnati argues that since

  there has not been a breach of contract and Count II is otherwise subsumed within Count I,then

  Count II must also be denied. Cincinnati also raises other procedural deficiencies with Count II.

         Catlin responds in its Opposition that it has stated actionable claims. Catlin makes three

  primary arguments. First,Catlin argues that the Complaint sufficiently alleges "loss of or damage

  to" property. Secondly,Catlin argues that cases involving other types of "contamination" illustrate

  that there has been "physical loss of or damage to property" in this action. Opposition, p. 6.

  Finally, Catlin argues that the executive order "barred them from normal lawful access to their

  practice," which shows why Catlin should qualify for Civil Authority coverage. See id,p.12.



                                                   3
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 24 of 83 PageID: 1197




                                        LEGAL STANDARD

         Rule 1.140(b) of the Florida Rules of Civil Procedure governs motions to dismiss. "The

  function of a motion to dismiss a complaint is to raise a question of law as to the sufficiency of the

  facts alleged to state a cause of action." Reed v. Sampson,349 So.2d 684 (Fla.4th DCA 1977).

  When confronted with a motion to dismiss, a court must determine whether the complaint, as

  phrased within its four corners,sufficiently states a cause of action whereby relief can be granted.

  See Fox v.Professional Wrecker Operators ofFla.,Inc.,801 So.2d 175 (Fla.5th DCA 2001).

         Under Florida procedural law,a complaint that simply strings together a series of sentences

  and paragraphs containing legal conclusions and theories does not establish a claim for relief. See

  Fla.R.Civ.P.1.110;see also Barrett v. City ofMargate,743 So.2d 1160,1162-63 (Fla.4th DCA

  1999) ("It is insufficient to plead opinions, theories, legal conclusions or argument"). The

  complaint must set out the elements and the facts that support the claims so that the court and the

  defendant can clearly determine what is being alleged. See id., see also Messana v. Maule Indus.,

  50 So.2d 874,876 (Fla.1951)(a complainant must "plead [a] factual matter sufficient to apprise

  his adversary of what he is called upon to answer so that the court may,upon proper challenge,

  determine its legal effect").

         Although the pleading of strict forms of causes of action is no longer required under Florida

  law, the Florida Supreme Court has nevertheless held that in order for a claim to be legally

  sufficient, the plaintiff must plead ultimate facts to support each element of the cause of action

  asserted. See Eastern Airlines, Inc. v. King, 557 So.2d 574 (Fla. 1990); see also Ginsberg v.

  Lennar Fla. Holdings,Inc.,645 So.2d 490 (Fla.3d DCA 1994). "Ultimate facts" are those facts

  "found in thatvaguely defined field lying between evidentiary facts on the one side and the primary

  issue or conclusion of law on the other." Black v.Rouse,587 So.2d 1359 (Fla.4th DCA 1991).



                                                    4
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 25 of 83 PageID: 1198




  A pleading is insufficient if contains merely conclusions as opposed to ultimate facts supporting

  each element of the cause of action. See Price v. Morgan,436 So.2d 1116 (Fla.5th DCA 1983).

           Similar principles apply in federal courts.2 Specifically, a complaint that patches together

  a string of legal conclusions will not survive a motion to dismiss. Ashcroft v.Iqbal,556 U.S.662,

  678 (2009) ("Threadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements,do not suffice."). If legal conclusions are alleged,they are not deemed true

  for purposes of a motion to dismiss. Id.("[T]he tenet that a court must accept as true all of the

  allegations contained in a complaint is inapplicable to legal conclusions."). As the U.S.Supreme

  Court has long held,"we are not bound to accept as true a legal conclusion couched as a factual

  allegation." Papasan v. Allain, 478 U.S.265,286 (1986). Likewise,"a plaintiff's obligation to

  provide the 'grounds'of his `entitle[ment] to relief'requires more than labels and conclusions,and

  a formulaic recitation of the elements of a cause of action will not do[.]" Bell Atl. Corp. v.

  Twombly,550 U.S.544,555 (2007)(internal citation omitted).

           When considering insurance coverage disputes, courts routinely dismiss complaints for

  failure to state a claim when a review of the insurance policy and the underlying claim for which

  coverage is sought unambiguously reveals that the claim is not covered. See, e.g., Zodiac Group,

  Inc. v. Axis Surplus Ins. Co., 542 Fed. App'x 844 (11th Cir. 2013) (affirming dismissal of

  complaint because the "plain language of the Policy precluded coverage" for the underlying

  claim); Cammarota v. Penn-Am.Ins. Co., 2017 WL 5956881, at *2 (S.D. Fla. Nov. 13,2017)

  (granting motion to dismiss with prejudice "because the Auto Exclusion precludes coverage for

  the Underlying Claims."); MJCM,Inc. v. Hartford Cas.Ins. Co.,2010 WL 1949585 (MD. Fla.



  2 See Author's Comment to Fla.R.Civ.P.1.110 (noting that "[p]leadings under the Florida Rules are now similar to
  the Federal Rules."); see also Carriage Hills Condo.,Inc. v.JBH Roofing & Constructors,Inc.,109 So.3d 329,334
  (Fla.4th DCA 2013)("Because our [Florida] rules of court procedures were patterned closely after the federal rules,
  federal cases interpreting comparable provisions are persuasive and routinely looked to for interpretive guidance.").

                                                           5
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 26 of 83 PageID: 1199




  May 14,2010)(applying Florida law and granting motion to dismiss with prejudice on breach of

  contract claim because the underlying lawsuit was not covered under the insurance policy at issue).

                                           DISCUSSION

         This Court is sympathetic to the plight of so many business owners in the wake of the

  COVID-19 pandemic. But, this Court cannot allow sympathy to cloud its review of the plain

  meaning of an insurance policy. Insurance companies cannot bear the burden of this crisis where,

  as here, the Policy does not provide coverage for purely economic losses resulting from the

  COVID-19 pandemic. Taking as true the facts alleged in the Complaint, and considering such

  facts in conjunction with the plain language of the Policy, the Court finds that the Motion to

  Dismiss should be granted and leave to amend the Complaint would be futile.

       I.      The Policy

         The Policy provides Business Income,Extra Expense,and Civil Authority coverages to the

  Insured Premises, subject to its terms, conditions, limitations, exclusions and other provisions.

  Starting with the Policy's Business Income coverage,the Policy states in pertinent part:

       We will pay for the actual loss of Business Income you sustain due to the necessary
       "suspension" of your "operations" during the "period of restoration." The
       "suspension" must be caused by direct physical "loss" to property at "premises" which
       are described in the Declarations and for which a Business Income Limit of Insurance
       is shown in the Declarations. The "loss" must be caused by or result from a Covered
       Cause of Loss....

  Motion to Dismiss,Policy (attached as Exhibit A)p.CIC00142.

         The Policy's Extra Expense coverage also states in pertinent part:

         (2)      Extra Expense

                  We will pay "Extra Expense" you incur during the "period of restoration":

                 (a)     To avoid or minimize the "suspension" of business and to continue
                         "operations":



                                                  6
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 27 of 83 PageID: 1200




                           1)     At the "premises"; or

                           2)     At replacement locations or at temporary locations,
                                  including:

                                  a)      Relocation expenses; and

                                  b)      Costs to equip and operate the replacement or
                                          temporary locations; or

                   (b)     To minimize the "suspension" of business if you cannot continue
                           "operations".

  See id.,p.CIC00110.

            Additionally,the Policy's Civil Authority coverage states in pertinent part:

         (4)       Civil Authority

                   We will pay for the actual loss of "Business Income" you sustain and "Extra
                   Expense" you incur caused by an action of civil authority that prohibits
                   access to the "premises" due to direct physical "loss" to property,other than
                   at the "premises",caused by or resulting from any Covered Cause of Loss.

  See id.

            The term "loss" is defined by the Policy as accidental loss or damage. See id.,p.CIC00148.

  And a Covered Cause of Loss is defined as "RISKS OF DIRECT PHYSICAL LOSS unless the

  `loss'is ..." excluded or limited. See id.,p.CIC00098.

      II.      Insurance Contract Interpretation in Florida

            Under Florida law,insurance contracts must be construed in accordance with their plain

  language. Swire Pac.Holdings,Inc.v.Zurich Ins. Co.,845 So.2d 161,165(Fla.2003). Insurance

  contracts are to be interpreted and construed in a manner that is "reasonable,practical, sensible,

  andjust." Colony Ins. Co.v. Montecito Renaissance,Inc.,2011 WL 4529948,*3(M.D.Fla.Sept.

  30,2011). "[I]f a policy provision is clear and unambiguous,it should be enforced according to

  its terms whether it is a basic policy provision or an exclusionary provision." Taurus Holdings,



                                                    7
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 28 of 83 PageID: 1201




  Inc. v. USF&G, 913 So. 2d 528, 532 (Fla. 2005). Courts should "attempt to construe the

  contractual language in a manner which gives all the provisions effect" Siegle v. Progressive

  Consumers Ins. Co.,819 So.2d 732,739 (Fla.2002).

         A provision is not rendered ambiguous simply because it is complex and requires analysis

  for application. Garcia v.Fed.Ins. Co.,969 So.2d 288,291 (Fla.2007). Only "when a genuine

  inconsistency, uncertainty, or ambiguity in meaning remains after resort to the ordinary rules of

  construction is the rule apposite. It does not allow courts to rewrite contracts,add meaning that is

  not present,or otherwise reach results contrary to the intentions of the parties." State Farm Mut.

  Auto.Ins. Co.v.Pridgen,498 So.2d 1245,1248 (Fla.1986). The mere fact that parties argue for

  different interpretations does not make a policy ambiguous and a court will not construe an

  insurance policy to reach an absurd result. Deni Assocs. ofFla. v. State Farm Fire & Cas.Ins.

  Co.,711 So.2d 1135,1140 (Fla.1998).

     III.    The Complaint Fails to Allege Direct Physical Loss or Damage

         As an initial matter,we are dealing with a property insurance policy in this action. Turning

  first to the Business Income coverage argument,Catlin argues that the Motion to Dismiss should

  be denied because COVID-19 particles existed in the air and the risk of the COVID-19 pandemic

  outweighed continued operations. But,Catlin did not identify any actual presence of the virus at

  the Insured Premises or resulting damage.

         The Court is in agreement with the cases cited by Cincinnati in its motion and by its counsel

  during the November 23 hearing that there needs to be a distinct,demonstrable,physical alteration

  of the structural integrity of the property in order to have direct physical loss or damage to the

  property. Airborne particles and the mere presence of a virus in the community do not constitute

  direct physical loss to the property. See, e.g., DAB Dental PLLC d/b/a Sunshine Dentistry v. Main



                                                   8
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 29 of 83 PageID: 1202




  Street Am.Protection Ins. Co., No.20-CA-5504 (Fla.Cir. Ct., Hillsborough Cty.Nov.10,2020)

  (Florida law "reflect[s] that actual, concrete damage is necessary." (citation omitted); Dime

  Fitness, LLC d/b/a Anytime Fitness v. Markel Ins. Co., No. 20-CA-5467 (Fla. Cir. Ct.,

  Hillsborough Cty.Nov.10,2020)("Plaintiff does not allege a direct physical loss); Raymond H

  Nahmad DDS PA v. Hartford Cas.Ins. Co.,No.1:20-CV-22833,2020 WL 6392841,at *8(SD.

  Fla. Nov.2,2020)("The Complaint does not allege any physical harm to Plaintiffs' Covered

  Property much less 'direct physical loss of or physical damage' caused by or resulting from a

  `Covered Cause of Loss.'"); Malaube, LLC v. Greenwich Ins. Co., No. 20-22615-CIV-

  WILLIAMS/TORRES,2020 WL 5051581, at *5-7 (S.D. Fla. Aug.26, 2020) ("courts in our

  district have found that "[a] direct physical loss 'contemplates an actual change in insured property

  then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the

  property causing it to become unsatisfactory for future use or requiring that repairs be made to

  make it so.' ... Plaintiff only alleges that two Florida Emergency Orders forced the closure of its

  restaurant. And,as stated earlier,courts have found this to be insufficient to state a claim because

  there must be some allegation of actual harm.")(citation omitted);Infinity Exhibits,Inc.v. Certain

  Underwriters atLloyd's,No.8:20-cv-1605-T-30AEP,2020 WL 5791583,at *3-5(M.D.Fla.Sept.

  28, 2020)("Plaintiff argues that economic damage is synonymous with 'physical loss' and is

  therefore covered under the Policies.Plaintiffs argument is unpersuasive because Florida law and

  the plain language ofthe Policies reflect that actual,concrete damage is necessary.... Significantly,

  Plaintiff is not the first insured to seek coverage due to COVID-19 government shutdown orders

  under a policy that limits coverage to losses caused by direct physical loss or damage to the

  property. Courts across the country have held that such coverage does not exist where, as here,




                                                   9
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 30 of 83 PageID: 1203




  policyholders fail to plead facts showing physical property damage....there is simply no coverage

  under the policies if they require 'direct physical loss of or damage'to property.").

         Catlin relies upon the opinions from Studio 417,Inc. v. The Cincinnati Ins. Co.,No.20-

  cv-03127-SRB,2020 WL 4692385(W.D.Mo.,Aug.12,2020) and North State Deli, LLC v. The

  Cincinnati Ins. Co., No.20-CVS-02569,2020 WL 6281508 (N.C.Super. Durham Cty., Oct.10,

  2020)in support of its argument that the allegations in the Complaint command a different result.

  However,the Court disagrees. Not only are these cases from jurisdictions outside of this State and

  do not apply Florida law,the Court finds that neither of these cases is persuasive or well-reasoned.

         Catlin further argues that it incurred extra expense in the form of extra expense to

  decontaminate its business. However, Catlin does not allege any facts to support a finding that

  COVID-19 was present at the Insured Premises. Additionally, Cincinnati correctly argues that

  under Florida law, if the property can be cleaned, it has not sustained direct physical loss or

  damage. See Malalube,LLC,2020 WL 5051581, *8 (citing Mama Jo's, Inc. v. Sparta Ins. Co.,

  2018 WL 3412974(SD.Fla.June 11,2018),aff'd,2020 WL 4782369 (11th Cir. Aug.18,2020)

  (the plaintiff in Mama Jo's failed to put forth any evidence that his cleaning claim constituted a

  direct physical loss); Infinity Exhibits, 2020 WL 5791583, at *4 (citing Malaube, 2020 WL

  5051581, at *8)("[T]he action should be dismissed because the policy required direct physical

  loss or property damage and plaintiff had alleged 'merely [ ] economic losses—not anything

  tangible,actual,or physical.'").

         The Coronavirus does not physically alter the appearance,shape,color, structure or other

  material dimension of property. Even if Catlin had alleged the virus to be present at the Insured

  Premises,this would be insufficient. See, e.g., Uncork & Create,LLC v. Cincinnati Ins. Co.,No.

  2:20-CV-00401, 2020 WL 6436948, at *5 (S.D.W. Va.Nov.2,2020)("[E]ven when present,



                                                  10
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 31 of 83 PageID: 1204




  COVID-19 does not threaten the inanimate structures covered by property insurance policies,and

  its presence on surfaces can be eliminated with disinfectant. Thus,even actual presence of the

  virus would not be sufficient to trigger coverage for physical damage or physical loss to the

  property.Because routine cleaning,perhaps performed with greater frequency and care,eliminates

  the virus on surfaces, there would be nothing for an insurer to cover, and a covered 'loss' is

  required to invoke the additional coverage for loss of business income under the Policy.").

  Therefore,there is no direct physical loss triggering coverage under the Policy's Business Income

  coverage or Extra Expense coverage.

      IV.    Civil Authority Coverage

         Turning next to the issue of Civil Authority coverage, the Court again, states that there

  does not appear to be any direct physical loss or damage to property as outlined earlier. For the

  same reasons,no direct physical loss or damage to other property is alleged. This is required under

  the Policy's Civil Authority coverage. Additionally, there was no prohibition of access to the

  Insured Premises. It was only limited. To the extent that Catlin's business operations were limited,

  it could still supply emergency services. Thus,it wasn't prohibited from conducting all services.

         Catlin argues that the Motion to Dismiss should be denied because COVID-19 particles

  existed in the air and the risk of the COVID-19 pandemic outweighed continued operations. Catlin

  further relies upon Studio 417 by arguing that the Policy does not specify what degree of access

  must be prohibited. Neither of these arguments are persuasive.

         The allegations of the Complaint demonstrate that multiple factors required for Civil

  Authority coverage remain unmet. Thus,the Court finds that Catlin's claim does not fall within

  the Civil Authority coverage provisions under the Policy. This Court's analysis matches that of a

  growing body of persuasive cases addressing economic loss as a result of the COVID-19



                                                  11
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 32 of 83 PageID: 1205




  pandemic,and the governmental directives aimed at slowing its spread. See generally Nahmad,

  Malaube,Infinity, DAB Dental,Dime Fitness.

        V.      The "Pollutant" Exclusion

           In addition to a lack of direct physical loss or damage,Cincinnati argues that even if the

  Policy's insuring agreements for Business Income,Extra Expense or Civil Authority coverages

  had been implicated by the allegations in the Complaint,the Policy's "pollutant" exclusion would

  apply to bar coverage for Catlin's claims. The Court is unaware of any cases applying the

  "pollutant" exclusion to a claim relating to COVID-19. Nevertheless,the Court need not reach

  the merits of this exclusion because it finds that the Policy's insuring agreements have not been

  triggered.3

       VI.      Count II is Duplicative of,and Subsumed by,Count I

           In Count II of the Complaint,Catlin seeks a declaratoryjudgment that there is coverage for

  its alleged losses under the Policy. Florida Statute§86.011 confers trial courts with discretionary

  jurisdiction to grant declaratory relief. The courts in Florida routinely dismiss declaratory

  judgment claims that are superfluous because other claims raised in the same complaint will

  resolve all of the same disputed issues. See, e.g., McIntosh v.Harbour Club Villas Condo.Ass 'n,

  468 So.2d 1075,1081 (Fla.3d DCA 1985)Kies v.Fla.Ins. Guar.Ass 'n,435 So.2d 410,411(Fla.

  5th DCA 1983); Taylor v. Cooper,60 So.2d 534,535 (Fla. 1952). Additionally,the courts are

  accorded wide discretion under Fla. Stat.§86.011 regarding their decision to decline jurisdiction

  to entertain a declaratory judgment proceeding. See Kelner v. Woody,399 So.2d 35,37 (Fla.3d

  DCA 1981).




  3 The Court is not denying the motion to dismiss as it relates to the "pollutant" exclusion coverage.

                                                           12
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 33 of 83 PageID: 1206




         Here,the Court finds that Count II of the Complaint is subsumed under Count I, a breach

  of contract action. The Court is not willing to grant discretion to allow the declaratory action to

  continue when it is granting the Motion to Dismiss on Count I of the Complaint,for the reasons

  discussed above. Accordingly,Count II is dismissed as well.

                                            CONCLUSION

         After thorough review and careful consideration of the parties' submissions,argument of

  counsel,and review of state and federal court cases in Florida and other states,the Court finds that

  the Motion to Dismiss is GRANTED. The primary basis for the Court's ruling is that there needs

  to be a distinct,demonstrable,physical alteration to the structural integrity of property and that has

  not occurred,nor does the Court believe it can be alleged. The Court further finds that any attempt

  to amend the pleadings would be futile.

         It is therefore ORDERED AND ADJUDGED that:

         1.      The Cincinnati Indemnity Company's Motion to Dismiss Complaint and

  Incorporated Memorandum of Law is GRANTED.

         2.      Plaintiff's Complaint and Demand for Jury Trial is DISMISSED without leave to

  amend.

         3.      Plaintiff shall go hence without day.

         DONE and ORDERED in Lee County,Florida.



                                                                    t           James
                                                                        ied,1:yi.40 1•40.e
                                                                                      She    12/11/2020 17:53:48 eXMcSQ4Q



  Electronic Service List
  Carlos J Cavenago III <service@parveyfrankel.com>
  Carlos J Cavenago III <Carlos@parveyfrankel.com>
  Carlos J Cavenago III <Leah@parveyfrankel.com>
  Jason M Chodos <chodos@litchfieldcavo.com>
  Collin D Jackson <jackson@litchfieldcavo.com>
                                                   13
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 34 of 83 PageID: 1207




                                Exhibit E
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  35 of183
                                                                                                        of 12
                                                                                                           PageID: 1208




                                     1

                                     2

                                     3

                                     4                                   UNITED STATES DISTRICT COURT

                                     5                                  NORTHERN DISTRICT OF CALIFORNIA

                                     6

                                     7       FRANKLIN EWC, INC., et al.,                        Case No. 20-cv-04434-JSC
                                                          Plaintiffs,
                                     8
                                                                                                ORDER RE: MOTIONS TO DISMISS
                                                    v.
                                     9
                                                                                                Re: Dkt. Nos. 32 & 33
                                    10       THE HARTFORD FINANCIAL SERVICES
                                             GROUP, INC., et al.,
                                    11                    Defendants.
                                    12
Northern District of California
 United States District Court




                                    13           This insurance dispute arises from the COVID-19 pandemic and government closure

                                    14   orders issued to stem its spread. Sentinel Insurance Company, Ltd. (“Sentinel”) and Hartford

                                    15   Services Financial Group (“HFSG”) move to dismiss Kathy Franklin and Franklin EWC, Inc.’s

                                    16   (“Franklin EWC’s”) amended complaint on the grounds that Plaintiffs’ insurance policy provides

                                    17   no coverage for Plaintiffs’ economic losses as a matter of law.1 After considering Plaintiffs’

                                    18   amended complaint, the parties’ written submissions, developments in the legal landscape

                                    19   involving COVID-19 business interruption coverage, and having had the benefit of oral argument

                                    20   on December 10, 2020, the Court GRANTS Defendants’ motions to dismiss Plaintiffs’ amended

                                    21   complaint.

                                    22                                            BACKGROUND

                                    23           The factual background and procedural history of this case are set forth in the Court’s

                                    24   September 22, 2020 Order granting Defendants’ first motions to dismiss with leave to amend.

                                    25   (Dkt. No. 27.)2 At issue are provisions from the “Spectrum Business Owner’s Policy No. 21 SBA

                                    26
                                         1
                                    27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                         636(c). (Dkt. Nos. 8 & 12.)
                                    28
                                         2
                                           Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                         ECF-generated page numbers placed at the top of the documents.
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  36 of283
                                                                                                        of 12
                                                                                                           PageID: 1209




                                     1   RS4714” (the “Policy”) Franklin EWC entered into with Sentinel. (Dkt. No. 30 (“FAC”) ¶ 3.)

                                     2   Following this Court’s order on Defendants’ first motion to dismiss, Plaintiffs filed an amended

                                     3   complaint. (Dkt. No. 30.) Defendants subsequently filed the instant motions to dismiss, and the

                                     4   motions are fully briefed. (Dkt. Nos. 32-33, 35-38.)

                                     5                                              DISCUSSION

                                     6           Sentinel moves to dismiss Plaintiffs’ claims on the grounds that the Policy’s Virus

                                     7   Exclusion bars coverage for Plaintiffs’ business losses and that Plaintiffs fail to otherwise state

                                     8   plausible claims for relief.

                                     9           A. The Virus Exclusion

                                    10           The Policy’s Special Property Coverage Form provides that the insurer “will pay for direct

                                    11   physical loss of or physical damage to Covered Property at the premises . . . caused by or resulting

                                    12   from a Covered Cause of Loss.” (Dkt. No. 10-1 at 31.)3 A “Covered Cause of Loss” is defined as
Northern District of California
 United States District Court




                                    13   a “RISK[] OF DIRECT PHYSICAL LOSS” unless the loss is excluded by the Policy’s

                                    14   “Exclusions” section. (Id. at 32.) The FAC alleges that the proliferation of coronavirus causes

                                    15   “direct physical damage and loss” triggering coverage under the Policy. (FAC ¶ 8). According to

                                    16   Plaintiffs, recent business closure orders issued pursuant to the State of California’s Executive

                                    17   Order N-33-20 and other public health orders (the “Closure Orders”) were issued because “the

                                    18   [c]oronavirus was proliferating onto virtually every surface and object in, on, and around

                                    19   commercial premises such as [EWC Fresno], and thereby causing direct physical damage and

                                    20   loss in and to the immediate area of such commercial premises[.]” (Id. (emphasis in original)

                                    21   (citing Orders of Napa and Sonoma County Health Officers).)

                                    22           Sentinel contends that the Policy excludes from its coverage losses caused directly or

                                    23   indirectly by a virus:

                                    24

                                    25

                                    26
                                    27
                                         3
                                          The Court may consider the Policy’s content under the incorporation by reference doctrine.
                                         Biltmore Assocs., LLC v. TwinCity Fire Ins. Co., 572 F.3d 663, 665 n.1 (9th Cir. 2009) (“A court
                                    28   may consider documents, such as the insurance policies, that are incorporated by reference into the
                                         complaint.”)
                                                                                         2
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  37 of383
                                                                                                        of 12
                                                                                                           PageID: 1210




                                     1

                                     2

                                     3                             i.   "Fungi", Wet Rot, Dry Rot, Bacteria And
                                                                        Virus
                                     4                                  We will not pay for loss or damage caused
                                                                        directly or indirectly by any of the
                                     5                                  following. Such loss or damage is
                                                                        excluded regardless of any other cause or
                                                                        event that contributes concurrently or in
                                     6                                  any sequence to the loss:
                                                                        (1) Presence,        growth,      proliferation,
                                     7                                      spread or any activity of "fungi", wet
                                                                            rot, dry rot, bacteria or virus.
                                     8

                                     9   (Dkt. No. 10-1 at 127.)

                                    10          Sentinel has met its burden of showing that the Virus Exclusion applies to the FAC’s

                                    11   coverage allegations. See State Farm Fire & Cas. Co. v. Martin, 872 F.2d 319, 321 (9th Cir.

                                    12   1989) (“[T]he insurer bears the burden of proving . . . the applicability of an exclusion[.]”)
Northern District of California
 United States District Court




                                    13   (citation omitted). The Virus Exclusion’s plain and unambiguous language excludes coverage for

                                    14   losses caused directly or indirectly by a virus. The FAC alleges that the coronavirus is a virus

                                    15   (FAC ¶ 5) and that it was “physical[ly] presen[t]” and “proliferat[ed]” onto EWC Fresno’s

                                    16   premises. (FAC ¶¶ 9, 19.) The FAC further repeatedly alleges that the coronavirus caused—and

                                    17   continues to cause—the direct risk of physical loss required to establish a Covered Cause of Loss

                                    18   under the Policy. (FAC ¶¶ 8, 19, 49, 61) Therefore, drawing all inferences in the FAC in

                                    19   Plaintiff’s favor, see Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1159 (9th Cir. 2012), the

                                    20   FAC alleges that the coronavirus is the direct or indirect cause of Plaintiffs’ economic loss, and

                                    21   thus the Virus Exclusion bars coverage under its plain and unambiguous language, Franklin EWC,

                                    22   Inc. v. Hartford Fin. Servs. Grp., Inc., No. 20-CV-04434-JSC, 2020 WL 5642483, at *2 (N.D.

                                    23   Cal. Sept. 22, 2020); see also Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995), as

                                    24   modified on denial of reh'g (Oct. 26, 1995) (“The clear and explicit meaning of the [policy]

                                    25   provisions, interpreted in their ordinary and popular sense, unless used by the parties in a technical

                                    26   sense or a special meaning is given to them by usage [] controls judicial interpretation.”) (internal

                                    27   quotations and citations omitted).

                                    28          The caselaw addressing COVID-19 business interruption coverage following this Court’s
                                                                                                     3
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  38 of483
                                                                                                        of 12
                                                                                                           PageID: 1211




                                     1   prior Order is consistent with the Court’s reasoning. Confronted with the same or similar virus

                                     2   exclusion provisions, numerous courts have determined that these provisions exclude coverage for

                                     3   business losses related to COVID-19. See, e.g., Founder Inst. Inc. v. Hartford Fire Ins. Co., No.

                                     4   20-CV-04466-VC, 2020 WL 6268539, at *1 (N.D. Cal. Oct. 22, 2020); see also Raymond H

                                     5   Nahmad DDS PA v. Hartford Cas. Ins. Co., No. 1:20-CV-22833, 2020 WL 6392841, at *9 (S.D.

                                     6   Fla. Nov. 2, 2020) (“Assuming for argument's sake that Plaintiffs had alleged facts triggering

                                     7   coverage under the Policy, the virus exclusion would still apply to bar coverage for Plaintiffs’

                                     8   losses.”); W. Coast Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins. Companies, No. 2:20-

                                     9   CV-05663-VAP-DFMx, 2020 WL 6440037, at *6 (C.D. Cal. Oct. 27, 2020) (“[T]he Virus

                                    10   Exclusion precludes coverage [because the complaint] contains multiple admissions that [the

                                    11   plaintiffs’] losses were caused directly or indirectly by a virus[.]”); Natty Greene’s Brewing Co.,

                                    12   LLC v. Travelers Cas. Ins. Co. of Am., No. 1:20-CV-437, 2020 WL 7024882, at *4 (M.D.N.C.
Northern District of California
 United States District Court




                                    13   Nov. 30, 2020) (“The policies unambiguously exclude coverage for loss or damage caused directly

                                    14   or indirectly by, or resulting from, any virus.”).

                                    15          Plaintiffs’ insistence that the Virus Exclusion “relates solely to contamination on the

                                    16   insured premises” and that had Sentinel “intended to exclude risks associated with a pandemic[,]”

                                    17   the Policy could have referred explicitly to these risks or included a specific exclusion “targeted at

                                    18   pandemics (FAC ¶ 78) is unavailing. Nothing in the Virus Exclusion indicates it is limited to

                                    19   viruses arising from the insured premises rather than a pandemic. Other courts have arrived at

                                    20   similar conclusions. In Nahmad, “[the plaintiffs] offer[ed] no basis for construing ‘COVID-19’ or

                                    21   the ‘pandemic’ as a non-virus for purposes of [a virus] exclusion,” and the court determined that

                                    22   “they could [not] plausibly do so as the global spread, proliferation, and activity of ‘coronavirus’

                                    23   is the underlying pandemic at issue.” Nahmad, 2020 WL 6392841, at *10. In Boxed Foods Co.,

                                    24   LLC v. California Capital Ins. Co., No. 20-CV-04571-CRB, 2020 WL 6271021, at *5 (N.D. Cal.

                                    25   Oct. 26, 2020), as amended (Oct. 27, 2020), the court analyzed a virus exclusion that, like

                                    26   Sentinel’s Virus Exclusion, “contemplate[d] situations where a virus indirectly contributes to or

                                    27   worsens a loss.” The Boxed Foods court determined that the exclusion’s language unambiguously

                                    28   barred coverage for business losses related to the COVID-19 pandemic, because “[e]ven if the
                                                                                              4
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  39 of583
                                                                                                        of 12
                                                                                                           PageID: 1212




                                     1   [c]ourt accept[ed] [the plaintiffs’] distinction between a stand-alone virus and a pandemic, only

                                     2   COVID-19 can cause the COVID-19 pandemic and subsequently, civil authority orders and

                                     3   business income losses.” Id. For this reason “COVID-19 remain[ed] the ‘indirect’ cause of the

                                     4   insured’s harm,” and therefore barred the plaintiffs’ recovery for economic losses under their

                                     5   policy—notwithstanding the plaintiffs’ efforts to characterize the virus exclusion as applying only

                                     6   to stand-alone viruses, not those that “escalate into a pandemic.” Id.

                                     7          The Court finds this reasoning persuasive. Contract interpretation is a matter of law, and

                                     8   “[c]ourts [should] not strain to create an ambiguity where none exists.” Waller, 11 Cal. 4th at 18-

                                     9   19 (citation omitted). When interpreting a contract, the parties’ mutual intent at the time of

                                    10   formation governs and “[s]uch intent is to be inferred, if possible, solely from the written

                                    11   provisions of the contract. Id. at 18 (citations omitted) (emphasis added); see also Roug v. Ohio

                                    12   Sec. Ins. Co., 182 Cal. App. 3d 1030, 1035 (1986) (“An insurance policy is but a contract, and,
Northern District of California
 United States District Court




                                    13   like all other contracts it must be construed from the language used; when the terms are plain and

                                    14   unambiguous, it is the duty of courts to enforce the agreement.”).

                                    15          In sum, the Virus Exclusion applies under its plain and unambiguous language. Plaintiffs’

                                    16   new allegations do not—and cannot—change its clear and explicit meaning. See AIU Ins. Co. v.

                                    17   Superior Court, 51 Cal. 3d 807, 822 (1990).

                                    18          B. Regulatory Estoppel

                                    19          Plaintiffs allege that the doctrine of regulatory estoppel bars enforcement of the Virus

                                    20   Exclusion. (FAC ¶¶ 79-89.) Fundamentally, Plaintiffs contend that two industry trade groups

                                    21   made false representations to state insurance regulators in 2006 when seeking approval for the

                                    22   Virus Exclusion, and that HFSG represented itself and Sentinel in this effort. (FAC ¶ 80.)

                                    23   According to Plaintiffs, these trade groups, the Insurance Service Office (“ISO”) and American

                                    24   Association of Insurance Services (“AAIS”), represented to regulators that the Virus Exclusion

                                    25   was only meant to “clarify” that coverage for “disease-causing agents” had never been in effect

                                    26   and was never intended to be included in policies such as the one between Sentinel and

                                    27   Plaintiffs—that, fundamentally, adopting the Virus Exclusion would not change a policy’s scope

                                    28   of coverage. (FAC ¶¶ 80-81, 83, 88.) Plaintiffs allege that state insurance departments relied on
                                                                                           5
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  40 of683
                                                                                                        of 12
                                                                                                           PageID: 1213




                                     1   these misrepresentations in approving the Virus Exclusion for inclusion in “standard

                                     2   comprehensive policies.” (Id. ¶ 86.)

                                     3          Plaintiffs’ regulatory estoppel argument does not save their coverage claim from the Virus

                                     4   Exclusion. California courts reject the regulatory estoppel doctrine. See ACL Techs., Inc. v.

                                     5   Northbrook Prop. & Cas. Ins. Co., 17 Cal. App. 4th 1773, 1797 n.39 (1993), as modified (Sept.

                                     6   21, 1993) (“Some jurisdictions—but not California—allow extrinsic evidence even where contract

                                     7   terms are unambiguous . . . . [a]nd some jurisdictions have relied on an ‘estoppel’ or regulatory

                                     8   history rationale not necessarily related to any textual ambiguity.”); see also SnyderGeneral Corp.

                                     9   v. Great Am. Ins. Co., 928 F. Supp. 674, 682 (N.D. Tex. 1996), aff'd sub nom. SnyderGeneral

                                    10   Corp. v. Cont'l Ins. Co., 133 F.3d 373 (5th Cir. 1998) (“The regulatory estoppel argument has

                                    11   been rejected by virtually every other state and federal court to address the issue.”) (citing ACL

                                    12   Technologies, 17 Cal. App. 4th 1773). Plaintiffs cite Sunbeam Corp. v. Liberty Mutual Insurance
Northern District of California
 United States District Court




                                    13   Co., 781 A.2d 1189, 1192-93 (Pa. 2001), for the proposition that they should be allowed to present

                                    14   factual evidence in support of their regulatory estoppel claim. (Dkt. No. 36 at 22.) However,

                                    15   Sunbeam was decided by the Pennsylvania Supreme Court and carries no weight in California

                                    16   where the doctrine of regulatory estoppel is not recognized. Plaintiffs’ citation to Cooper v.

                                    17   Travelers Indem. Co. of Illinois, No. C-01-2400-VRW, 2002 WL 32775680, at *5 (N.D. Cal. Nov.

                                    18   4, 2002), fares no better. While Cooper applied California law, it did not concern the doctrine of

                                    19   regulatory estoppel; Plaintiffs cite Cooper for the proposition that, at the time of regulatory

                                    20   approval, ISO and AAIS were allegedly aware that insurance policies had been interpreted to

                                    21   cover claims for property damage from disease-causing agents. See Cooper, 2002 WL 32775680,

                                    22   at *3-5. Thus, Cooper does not support Plaintiffs’ argument that the doctrine of regulatory

                                    23   estoppel bars enforcement of the Virus Exclusion.

                                    24          The Boxed Foods court rejected a similar argument that ISO misled state regulators

                                    25   regarding the scope of its virus exclusion provision to secure the exclusion’s approval—and that

                                    26   these alleged misrepresentations evinced the virus exclusion at issue did not bar recovery for the

                                    27   plaintiffs’ economic losses—because “[e]ven if ISO mispresented the purpose and scope of its

                                    28   [v]irus [e]xclusion [provision], [p]laintiffs’ theory [would] require[] the [c]ourt to construe [the
                                                                                            6
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  41 of783
                                                                                                        of 12
                                                                                                           PageID: 1214




                                     1   defendant’s] plain, unambiguous Virus Exclusion to mean the exact opposite of its ordinary

                                     2   meaning.” Boxed Foods, 2020 WL 6271021, at *6. The Court likewise declines to depart from

                                     3   the “rules of insurance contract interpretation [that] clearly require a showing of ambiguity before

                                     4   extrinsic evidence may be admitted to shed light on that ambiguity[,]” ACL Technologies, 17 Cal.

                                     5   App. 4th at 1790-91, and, as such, finds Plaintiffs’ allegations regarding ISO’s conduct are of no

                                     6   moment in its analysis of the unambiguous Virus Exclusion’s application to Plaintiffs’ claims and

                                     7   business losses.

                                     8          C.      Limited Virus Provision

                                     9          Plaintiffs argue in the alternative that, even if the Virus Exclusion bars their claims, they

                                    10   are entitled to coverage under the Policy's Limited Virus exception to the Virus Exclusion. The

                                    11   Policy provides “LIMITED FUNGI, BACTERIA, OR VIRUS COVERAGE” up to $50,000 that

                                    12   applies where fungi, wet and dry rot, bacteria or a virus is the result of one or more “specified
Northern District of California
 United States District Court




                                    13   cause of loss” elsewhere defined as: “Fire; lightning; explosion, windstorm or hail; smoke; aircraft

                                    14   or vehicles; riot or civil commotion; vandalism; leakage from fire extinguishing equipment;

                                    15   sinkhole collapse; volcanic action; falling objects; weight of snow, ice or sleet; water damage.”

                                    16   (Dkt. No. 10-1 at 55, 128).

                                    17          Plaintiffs have not met their burden of showing that their business losses are covered under

                                    18   the Policy’s Limited Virus provision. See Aydin Corp. v. First State Ins. Co., 18 Cal. 4th 1183,

                                    19   1188 (1998), as modified on denial of reh'g (Oct. 14, 1998). They do not allege that the virus was

                                    20   caused by any specified cause of loss, only that the requirement is impossible to satisfy and thus

                                    21   “renders the Limited Virus Coverage illusory.” (FAC ¶ 113; Dkt. No. 36 at 13.) The FAC alleges

                                    22   that viruses do not result from any “specified cause of loss” as defined in the Policy, and instead

                                    23   that they emerge from evolutionary processes involving genetic mutations in cells. (FAC ¶ 34;

                                    24   Dkt. No. 36 at 14.) Plaintiffs contend that—unlike other agents covered by the Limited Virus

                                    25   provision, such as fungi, wet and dry rot, and bacteria—viruses cannot reproduce without access

                                    26   to living cells. Therefore, losses caused by a virus cannot be covered by the Limited Virus

                                    27   provision because its “specified cause[s] of loss” are “extracellular” and incapable of causing a

                                    28   virus. For these reasons, Plaintiffs conclude, the Limited Virus provision’s “specified cause of
                                                                                           7
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  42 of883
                                                                                                        of 12
                                                                                                           PageID: 1215




                                     1   loss” requirement renders coverage under the provision for virus-related losses illusory, or

                                     2   virtually illusory, and the “specified cause of loss” requirement is unenforceable. (Dkt. No. 36 at

                                     3   16.)

                                     4          Plaintiffs’ assertion that a virus could never be caused directly or indirectly by any of the

                                     5   specified causes of loss is not plausible. Curtis O. Griees & Sons, Inc. v. Farm Bureau Ins. Co. of

                                     6   Nebraska, 528 N.W.2d 329 (Neb. 1995), is instructive. In Curtis, the Supreme Court of Nebraska

                                     7   determined that a tornado carried a pseudorabies virus to the plaintiff’s swine “insured by

                                     8   defendant insurance company for physical loss caused directly by an applicable peril,” where

                                     9   windstorms were covered perils under the policy. Id. at 331. The court determined that the virus

                                    10   “ha[d] been transmitted by means of a covered peril” and that “[a]bsent the windstorm, there

                                    11   would have been no infection of plaintiff’s swine.” Id. at 333. Plaintiffs’ attempt to distinguish

                                    12   Curtis based on the defendant not having contested that the windstorm transmitted the virus to the
Northern District of California
 United States District Court




                                    13   swine, id. at 331, does not save their argument. The court explained that “where a virus has been

                                    14   transmitted by means of a covered peril, the covered peril has been held to be the proximate cause

                                    15   of the loss.” Id. at 333 (citing Qualls v. Farm Bureau Mut. Ins. Co., 184 N.W.2d 710, 713 (Iowa

                                    16   1971)). Plaintiffs do not allege that none of the specified covered causes of loss could transmit a

                                    17   virus; thus, Curtis demonstrates that the limited virus coverage is not illusory.

                                    18          However, even without Curtis’s illustration that it is not factually impossible for a virus to

                                    19   be caused by a “specified cause of loss,” an insurance policy provision is only illusory where it

                                    20   results in a “complete lack of any policy coverage.” Secard Pools, Inc. v. Kinsale Ins. Co., 318 F.

                                    21   Supp. 3d 1147, 1153 (C.D. Cal. 2017), aff'd sub nom. Secard Pools Inc v. Kinsale Ins. Co., 732 F.

                                    22   App'x 616 (9th Cir. 2018); see also Young v. Illinois Union Ins. Co., No. C07-05711SBA, 2008

                                    23   WL 5234052, at *1 (N.D. Cal. Dec. 15, 2008), aff'd, 366 F. App'x 777 (9th Cir. 2010) (stating that

                                    24   “[i]n order for a policy to be deemed illusory, it must afford no coverage whatsoever” and a

                                    25   disputed policy exclusion “d[id] not render the policy illusory”); Scottsdale Ins. Co. v. Essex Ins.

                                    26   Co., 98 Cal. App. 4th 86, 95 (2002) (“An agreement is illusory and there is no valid contract when

                                    27   one of the parties assumes no obligation”) (citation omitted) (emphasis added); Medill v. Westport

                                    28   Ins. Corp., 143 Cal. App. 4th 819, 836 (2006) (finding that insurance policy’s exclusion did not
                                                                                           8
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                Document
                                                                   Document
                                                                         27 43
                                                                            FiledFiled
                                                                                  12/16/20
                                                                                       12/14/20
                                                                                             PagePage
                                                                                                  43 of983
                                                                                                        of 12
                                                                                                           PageID: 1216




                                     1   render coverage illusory where “not every lawsuit that could conceivably be brought against the

                                     2   [insured] would necessarily arise out of [the exclusion]”). “[T]he mere possibility of some

                                     3   coverage is enough” to defeat Plaintiffs’ argument that coverage under the Limited Virus

                                     4   provision is illusory, Secard Pools, 318 F. Supp. 3d at 1153 (original emphasis), and here the

                                     5   provision provides “the possibility of some coverage that is not excluded,” Crusader Ins. Co. v.

                                     6   Burlington Ins. Co., No. CV 1905371 PSG (PLAx), 2020 WL 4919387, at *10 (C.D. Cal. June 12,

                                     7   2020).

                                     8            As such, Plaintiffs have not met their burden of showing the Limited Virus provision

                                     9   affords no possibility of coverage, see Secard Pools, 318 F. Supp. 3d at 1153, and have therefore

                                    10   failed to show the provision, including its “specified cause of loss” requirement, is illusory.4

                                    11            Plaintiffs additionally argue that the “specified cause of loss” requirement is unenforceable

                                    12   because it violates the reasonable expectation of having “some” Limited Virus Coverage. (Dkt.
Northern District of California
 United States District Court




                                    13   No. 36 at 17.) Under Plaintiffs’ theory, the Policy’s introductory declarations give no indication

                                    14   that the Limited Virus provision’s scope is “virtually non-existent” based on its “specified cause

                                    15   of loss” requirement, and the declarations’ indication that the Limited Virus provision provides

                                    16   coverage up to $50,000 “provided [Plaintiffs] with a reasonable expectation that there would be a

                                    17   reasonable number of factual scenarios” in which there would be limited coverage under the

                                    18   Policy for virus-caused losses. (Id. at 20.)

                                    19            However, “courts do not evaluate the reasonable expectations doctrine when a policy's

                                    20
                                         4
                                    21     Plaintiffs aver that the Limited Virus provision is unenforceable under California law because it
                                         is “virtually illusory.” (Dkt. No. 36 at 16.) Plaintiffs’ cases cited in support of this proposition,
                                    22   however, are inapposite. Julian v. Hartford Underwriters Ins. Co., 35 Cal. 4th 747, 756 (2005), as
                                         modified (May 5, 2005), concerned damage from a landslide, California Insurance Code § 530,
                                    23   and the “efficient proximate cause doctrine.” The Julian court expressed concern over “virtually
                                         illusory” insurance provisions where “insurers[] attempt[ed] to contract around the proximate
                                    24   cause doctrine through sweeping language that would have rendered the policies’ coverage terms
                                         virtually illusory.” Id. Similarly, Howell v. State Farm Fire & Cas. Co., 218 Cal. App. 3d 1446
                                    25   (1990), disapproved of on other grounds by Reid v. Google, Inc., 50 Cal. 4th 512 (2010),
                                         concerned landslide-related damage and section 530’s requirement that an insurer “provide
                                    26   coverage whenever an insured peril is the ‘efficient proximate cause’ of the loss.’” Id. at 1452
                                         (citation omitted). In this context, the Howell court reasoned, “giv[ing] full effect” to policy
                                    27   language that “exclud[ed] coverage whenever an excluded peril [was] a contributing or
                                         aggravating factor in the loss” would give insurers “carte blanche” to deny coverage.” Id. at 1456
                                    28   n.6. These cases are factually distinguishable and were decided regarding—and in the context
                                         of—a different legal doctrine.
                                                                                             9
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                 Document
                                                                    Document
                                                                          27 43
                                                                              Filed
                                                                                  Filed
                                                                                    12/16/20
                                                                                        12/14/20
                                                                                               Page
                                                                                                  Page
                                                                                                    44 of
                                                                                                       1083
                                                                                                          ofPageID:
                                                                                                            12      1217




                                     1   language is clear and unambiguous.” Boxed Foods Co., LLC, 2020 WL 6271021, at *5 (collecting

                                     2   cases). Here, the Limited Virus provision is clear: when a virus is caused by a specified cause of

                                     3   loss defined in the Policy, the insured party may receive up to $50,000 in coverage. (Dkt. No. 10-

                                     4   1 at 55, 128). Moreover, accepting Plaintiffs’ theory would render the Limited Virus provision a

                                     5   nullity. If every insured person’s expectations for coverage were defined by policies’ brief,

                                     6   prefatory declarations, any additional policy provisions would be “unenforceable.” Not so. “An

                                     7   insurance company has the right to limit the coverage of a policy issued by it and when it has done

                                     8   so, the plain language of the limitation must be respected.” Nat'l Ins. Underwriters v. Carter, 17

                                     9   Cal. 3d 380, 386 (1976) (internal quotations and citation omitted). Because the Limited Virus

                                    10   provision is unambiguous the reasonable expectations doctrine does not apply, see Boxed Foods,

                                    11   2020 WL 6271021, at *5, and the Court must respect the provision’s plain language, see National

                                    12   Insurance, 17 Cal. 3d at 386.
Northern District of California
 United States District Court




                                    13                                                    ***

                                    14          Plaintiffs’ contract-based claims for breach of contract, breach of covenant of good faith

                                    15   and fair dealing, and bad faith denial of an insurance claim are dismissed as to both defendants.

                                    16   Drawing all reasonable inferences from the complaint's allegations in Plaintiffs’ favor, see Davis

                                    17   v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1159 (9th Cir. 2012), the Virus Exclusion applies as a

                                    18   matter of law. Plaintiffs’ UCL claims are likewise predicated on the Policy, and are therefore

                                    19   likewise dismissed. Because the unambiguous Virus Exclusion applies, the FAC’s claim for

                                    20   declaratory relief must be dismissed with prejudice. See Osseous Techs. of Am., Inc. v.

                                    21   DiscoveryOrtho Partners LLC, 191 Cal. App. 4th 357, 365 (2010) (“Declaratory relief pursuant to

                                    22   [Cal. Civ. Proc. § 1060] has frequently been used as a means of settling controversies between

                                    23   parties to a contract regarding the nature of their contractual rights and obligations.”) (internal

                                    24   quotation marks and citations omitted) (emphasis added); Wilson & Wilson v. City Council of

                                    25   Redwood City, 191 Cal. App. 4th 1559, 1582 (2011) (“To qualify for declaratory relief . . . [a

                                    26   party] must [] present an actual controversy[.]”) (internal quotation marks omitted and emphasis

                                    27   added) (citing Cal. Civ. Proc. § 1060); Brownfield v. Daniel Freeman Marina Hosp., 208 Cal.

                                    28   App. 3d 405, 410 (1989) (“[Section 1060’s] ‘actual controversy’ requirement concerns the
                                                                                           10
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                 Document
                                                                    Document
                                                                          27 43
                                                                              Filed
                                                                                  Filed
                                                                                    12/16/20
                                                                                        12/14/20
                                                                                               Page
                                                                                                  Page
                                                                                                    45 of
                                                                                                       1183
                                                                                                          ofPageID:
                                                                                                            12      1218




                                     1   existence of present controversy relating to the legal rights and duties of the respective parties

                                     2   pursuant to contract[.]”) (original emphasis).

                                     3          C. Fraud-Based Claims

                                     4          Plaintiffs’ claim for fraudulent misrepresentation fails the heightened pleading standard for

                                     5   fraud claims. See Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                     6   (“Averments of fraud must be accompanied by ‘the who, what, when, where, and how’ of the

                                     7   misconduct charged.”) (citation omitted). The FAC alleges that Defendants made affirmative

                                     8   misrepresentations regarding the Policy’s scope of coverage for business interruption losses and

                                     9   its Limited Virus provision, “facts surrounding Plaintiffs’ regulatory estoppel argument,” and that

                                    10   Defendants “concealed” from Plaintiffs that they would not pay any claims during a pandemic or

                                    11   under the Limited Virus provision. (FAC ¶ 119). It is unclear, however, where, when, or how

                                    12   these misrepresentations were made, or by whom. See Vess, 317 F.3d at 1106. It is also unclear
Northern District of California
 United States District Court




                                    13   when, where, or how Defendants made false or misleading statements when they sold Plaintiffs

                                    14   the Policy. (FAC ¶ 120.) At oral argument, Plaintiffs conceded that there is no proof of when,

                                    15   where, or how specific, fraudulent representations were made to Ms. Franklin that could satisfy

                                    16   Rule 9(b)’s heightened standard; instead, Plaintiffs rely on the theory that Sentinel made implicit

                                    17   misrepresentations by selling the Policy that did not provide “full coverage for business

                                    18   interruption” or would not “pay any claims during a pandemic.” (FAC ¶ 119.) This theory does

                                    19   not satisfy the heightened pleading standard. See Vess, 317 F.3d at 1106.

                                    20          Plaintiffs’ constructive fraud claim fails for substantially the same reason. Constructive

                                    21   fraud claims are subject to the particularity requirement under Federal Rule of Civil Procedure

                                    22   9(b). See Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 667–68 (9th Cir.), cert. denied,

                                    23   140 S. Ct. 223 (2019). Therefore, Plaintiffs must “identify the who, what, when, where, and how

                                    24   of the misconduct charged, as well as what is false or misleading about the purportedly fraudulent

                                    25   statement, and why it is false” to make out a claim for constructive fraud. Id. at 668 (internal

                                    26   quotation marks and citation omitted). Plaintiffs’ conclusory allegations that Defendants owed

                                    27   Plaintiffs fiduciary and quasi-fiduciary duties, as well as that Defendants took “unfair advantage”

                                    28   of Plaintiffs, do not meet Rule 9(b)’s standard, nor can any allegations motivating the fraudulent
                                                                                           11
                                  Case 1:20-cv-05927-RMB-KMW
                                            Case 3:20-cv-04434-JSC
                                                                 Document
                                                                    Document
                                                                          27 43
                                                                              Filed
                                                                                  Filed
                                                                                    12/16/20
                                                                                        12/14/20
                                                                                               Page
                                                                                                  Page
                                                                                                    46 of
                                                                                                       1283
                                                                                                          ofPageID:
                                                                                                            12      1219




                                     1   misrepresentation claim sustain a claim for constructive fraud. (FAC ¶¶ 127-28.)

                                     2          The FAC’s allegations are insufficient to support Plaintiffs’ fraud-based claims. For this

                                     3   reason, and given Plaintiffs’ statements at oral argument, the fraud-based claims are dismissed

                                     4   with prejudice as to both defendants.

                                     5                                            CONCLUSION

                                     6          For the reasons set forth above, the Court GRANTS Sentinel’s and HFSG’s motions to

                                     7   dismiss. Plaintiffs’ claims against Sentinel and HFSG for breach of contract, breach of covenant

                                     8   of good faith and fair dealing, bad faith denial of an insurance claim, violations of the UCL, and

                                     9   declaratory relief are dismissed with prejudice. Given the Virus Exclusion’s and Limited Virus

                                    10   provision’s plain and unambiguous language, leave to amend would be futile. Because at oral

                                    11   argument Plaintiffs failed to articulate any facts on which the fraud-based claims could satisfy the

                                    12   heightened pleading standard, Plaintiffs’ fraud-based claims are likewise dismissed with prejudice.
Northern District of California
 United States District Court




                                    13   Judgment must be entered in favor of Defendants and against Plaintiff.

                                    14          This Order disposes of Dkt. Nos. 32 & 33.

                                    15          IT IS SO ORDERED.

                                    16   Dated: December 14, 2020




                                                                                                      A iAttesbdO),
                                    17

                                    18
                                                                                                      JACQUELINE SCOTT CORLEY
                                    19                                                                United States Magistrate Judge
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26
                                    27

                                    28
                                                                                          12
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 47 of 83 PageID: 1220




                                Exhibit F
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.464
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 48 of 83Page
                                                                          PageID:
                                                                              1 of 1221
                                                                                   15




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  RICHARD KIRSCH, DDS,

         Plaintiff,

  v.                                                       Case No. 20-11930

  ASPEN AMERICAN INSURANCE COMPANY,

       Defendant.
  _____________________________________/

        OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

                                      I. INTRODUCTION

         Plaintiff Richard Kirsch, DDS, the owner of a Dearborn Heights dental practice,

  filed a complaint against Defendant Aspen American Insurance on behalf of himself and

  all others similarly situated. Plaintiff alleges that Defendant breached the provisions of

  an insurance contract when Defendant refused to pay Plaintiff’s claim for loss of income

  and extra expenses. The claim stems from a Michigan executive order that suspended

  all non-emergency dental procedures for approximately two months in an attempt to

  slow the spread of Coronavirus Disease (“COVID-19”). Plaintiff seeks damages for

  breach of contract as well as a declaratory judgment that the insurance contract covers

  the loss of income and extra expense incurred by Plaintiff and all others similarly

  situated. Defendant now moves to dismiss the complaint for failure to state a claim on

  which relief can be granted. The motion has been fully briefed. Upon review of the

  parties’ filings, the court concludes that a hearing is not necessary. See E.D. Mich. LR
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.465
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 49 of 83Page
                                                                          PageID:
                                                                              2 of 1222
                                                                                   15




  7.1(f)(2). For the reasons stated below, the motion to dismiss will be granted, and the

  complaint will be dismissed with prejudice.

                                       I. BACKGROUND

         The following facts are drawn from the complaint and the documents attached

  thereto. Plaintiff Richard Kirsch, DDS, owns a dental practice in Dearborn Heights

  Michigan. (ECF No. 1-2, PageID.22.) Plaintiff purchased a “Building, Blanket Dental

  Practice Personal Property and Income Coverage” policy (“the policy”) from Defendant

  Aspen American Insurance Company that was in effect during the spring of 2020. (Id. at

  22, 24.)

         Like most businesses, Plaintiff’s dental practice was detrimentally affected when

  Michigan’s Governor, Gretchen Whitmer, issued Executive Order 2020-17 (“the

  executive order”) on March 23, 2020 aimed at slowing the spread of COVID-19. In what

  amounted to a stay of “excavation” for cavities throughout the state, the executive order

  required that dental facilities suspend all non-essential procedures. (Id. at 23.) As a

  result of this order, Plaintiff alleges that “use of the Dearborn Heights building for dental

  activities was suspended for more than two months” until a subsequent May 26, 2020

  order was issued that allowed the resumption of non-emergency dental procedures. (Id.

  at 24.) The complaint does not allege any of the COVID-19 virus was present in the

  dental practice at the time of, or during, the mandated shutdown.

         Plaintiff sought coverage for a loss of practice income under various provisions of

  the insurance policy issued by Defendant. (Id.) But Defendant denied coverage, and

  Plaintiff filed suit for breach of contract and declaratory relief in Wayne County Circuit




                                                    2
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.466
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 50 of 83Page
                                                                          PageID:
                                                                              3 of 1223
                                                                                   15




  Court. 1 (See ECF No. 1-2.) As a Texas corporation with a principal place of business in

  Connecticut, Defendant removed the action to federal court based on diversity

  jurisdiction under 28 U.S.C. § 1332 and Defendant alleges that the amount in

  controversy exceeds $75,000. (See ECF No. 1.)

         Plaintiff and Defendant agree that their dispute is governed by the terms of a

  valid property insurance policy purchased by Plaintiff. The policy is attached to the initial

  complaint. (See ECF No. 1-2, PageID.33-161.) Based on the language of the policy

  limiting coverage for lost business income resulting from “direct physical damage” to

  property, Defendant moves to dismiss the lawsuit. (See ECF No. 12.)

                                         III. STANDARD

         Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a complaint for

  failure to state a claim upon which relief may be granted. Under the Rule, the court

  construes the complaint in the light most favorable to plaintiff and accepts all well-

  pleaded factual allegations as true. Barber v. Miller, 809 F.3d 840, 843 (6th Cir. 2015).

         Federal Rule of Civil Procedure 8 requires a plaintiff to present in the complaint

  “a short and plain statement of the claim showing that the pleader is entitled to relief.” A

  complaint must provide sufficient facts to “state a claim to relief that is plausible on its

  face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The plausibility

  standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

  possibility that defendant acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of



         1
          Plaintiff’s complaint also seeks to establish a class of other similarly situated
  dental practices throughout the state that purchased insurance from Defendant. (ECF
  No. 1-2, PageID.26) The issue of class certification is irrelevant to the present motion.
                                                    3
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.467
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 51 of 83Page
                                                                          PageID:
                                                                              4 of 1224
                                                                                   15




  action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

  550 U.S. at 555).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). “To state

  a valid claim, a complaint must contain either direct or inferential allegations respecting

  all the material elements to sustain recovery under some viable legal theory.” Boland v.

  Holder, 682 F.3d 531, 534 (6th Cir. 2012) (emphasis removed) (citing League of United

  Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)). Determining

  whether a complaint states a plausible claim for relief is “a context-specific task that

  requires the reviewing court to draw on its judicial experience and common sense.”

  Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

         In reviewing a motion to dismiss, the court may consider “any exhibits attached

  [to the complaint], public records, items appearing in the record of the case and exhibits

  attached to defendant’s motion to dismiss so long as they are referred to in the

  Complaint and are central to the claims contained therein.” Bassett v. NCAA, 528 F.3d

  426, 430 (6th Cir. 2008).

                                       IV. DISCUSSION

         Both sides agree that the present dispute is essentially limited to the proper

  interpretation of the insurance policy at issue under Michigan law. (ECF No.12,

  PageID.268; ECF No.16, PageID.364.) In Michigan “an insurance contract must be

  enforced in accordance with its terms.” Henderson v. State Farm Fire & Cas. Co., 460

  Mich. 348, 596 N.W.2d 190, 193 (1999). “Terms in an insurance policy must be given



                                                   4
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.468
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 52 of 83Page
                                                                          PageID:
                                                                              5 of 1225
                                                                                   15




  their plain meaning and the court cannot create an ambiguity where none exists.”

  Heniser v. Frankenmuth Mut. Ins. Co., 449 Mich. 155, 534 N.W.2d 502, 505 (1995)

  (internal quotation marks omitted). The plain and ordinary meaning of undefined

  contract terms “may be determined by consulting dictionaries.” McGrath v. Allstate Ins.

  Co., 290 Mich. App. 434, 439, 802 N.W.2d 619, 622 (2010) (citations omitted).

         Michigan defines “an ambiguity in an insurance policy to include contract

  provisions capable of conflicting interpretations.” Auto Club Ins. Ass'n v. DeLaGarza,

  433 Mich. 208, 444 N.W.2d 803, 805 (1989). Ambiguous terms “are construed against

  its drafter and in favor of coverage.” Id. at 806.

         “Michigan courts engage in a two-step analysis when determining coverage

  under an insurance policy: (1) whether the general insuring agreements cover the loss

  and, if so, (2) whether an exclusion negates coverage.” K.V.G. Properties, Inc. v.

  Westfield Ins. Co., 900 F.3d 818, 821 (6th Cir. 2018) (citing Auto-Owners Ins. Co. v.

  Harrington, 455 Mich. 377, 565 N.W.2d 839, 841 (1997)). A policy provision, such as an

  exclusion, is valid “as long as it is clear, unambiguous and not in contravention of public

  policy.” Harrington, 565 N.W.2d at 841 (internal quotation marks omitted).

                              A. The Property Insurance Policy

         In its “Coverage Agreements” (Section I), the policy explains that it covers “all

  direct physical damage to covered property at the premises described on the

  Declarations caused by or resulting from any covered cause of loss.” (ECF No. 1-2,

  PageID.140 (emphasis added).) The policy also contains “limits on insurance” (Section

  II) and exclusions (Section III). In Section I, the policy explains it will cover losses in six

  categories, including: the building, dental practice personal property, practice income,



                                                       5
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.469
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 53 of 83Page
                                                                          PageID:
                                                                              6 of 1226
                                                                                   15




  extra expenses, extended practice income, and lost rent. (Id. at 140-43.) The practice

  income provision explains the policy:

         will pay for the actual loss of practice income you sustain, or the Valued Daily
         Limit, as described under Limits of Insurance provision III.E.6., due to the
         necessary suspension of your practice during the period of restoration. The
         suspension must be caused by direct physical damage to the building or blanket
         dental practice personal property at the described premises caused by or
         resulting from a covered cause of loss or power failure as described under.

  (Id. at 142. (emphasis added).) A “civil authority” clause expands the practice income

  coverage to include:

         [an] actual loss of practice income and rents you sustain caused by action of civil
         authority that prohibits access to the described premises due to the direct
         physical damage to property, other than at the described premises, caused by or
         resulting from any covered cause of loss. . . up to 30 consecutive days. . .

  (Id. at 146 (emphasis added)).

  Further, the policy’s “extra expense” provision adds coverage for additional “expenses

  necessarily incurred by you during the period of restoration to continue normal services

  and operations which are interrupted due to damage.” (Id. at 143.) But the policy states:

          [it] will only pay for extra expenses that you incur within 12 consecutive months
          after the date of direct physical damage or power failure as described under
          Paragraph I.B.8.
  (Id.) (emphasis added.)

         The final part of the policy (Section IV) offers definitions for different terms

  including “damages” and “covered cause of loss.”

         "Damage" means partial or total loss of or damage to your covered property.
         ...
         "Covered Causes of Loss" means ALL RISK OF DIRECT PHYSICAL LOSS
         except as excluded or limited in Section II, of this Coverage Part. ALL RISK OF
         DIRECT PHYSICAL LOSS shall also include the following: [Collapse and Water
         Damage]

  (Id. at 158.) The policy contains no specific exclusions or definitions dealing specifically

  with viruses.

                                                    6
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.470
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 54 of 83Page
                                                                          PageID:
                                                                              7 of 1227
                                                                                   15




                                 1. Practice Income Provision

         Defendant moves to dismiss the present action, arguing Plaintiff has failed to

  establish that the executive order resulted in “direct physical damage to property” as the

  policy requires for a claim. (ECF No. 12, PageID.260.) Defendant argues that because

  the executive order’s restriction on dental procedures did not cause “tangible or

  discernible property loss or damage,” the policy’s lost practice income provision was not

  implicated. (Id. at 264.)

         Plaintiff responds by arguing that “tangible physical damage is not a prerequisite

  to coverage” under the lost income provision. (ECF No. 16, PageID.365.) In support,

  Plaintiff focuses on the policy’s broad definition of “damage” which is defined to include

  “partial or total loss of or damage to” covered property. (Id. at 368.) Plaintiff further

  argues that if the phrase “loss of” in the definition is read to require “tangible, physical

  damage” then the word loss would be “strip[ped] of its plain and ordinary meaning” and

  be rendered “superfluous” to the ordinary definition of “damage.” (Id.)

         The court concludes that Defendant’s interpretation is largely correct. As a

  leading treatise on property insurance—cited by the Sixth Circuit—explains, usually a

  property insurance “policy specifically ties the insurer's liability to the covered peril

  having some specific effect on the property.” “Physical” loss or damage, 10A Couch on

  Ins. § 148:46. And, “[i]n modern policies. . . this trigger is frequently ‘physical loss or

  damage’ but may be any of several variants focusing on ‘injury,’ ‘damage,’ and the like.”

  Id. A policy requirement that a loss be physical “is widely held to exclude alleged losses

  that are intangible or incorporeal and, thereby, to preclude any claim against the




                                                    7
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.471
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 55 of 83Page
                                                                          PageID:
                                                                              8 of 1228
                                                                                   15




  property insurer when the insured merely suffers a detrimental economic impact

  unaccompanied by a distinct, demonstrable, physical alteration of the property.” Id.

         While there is no published Michigan court decision interpreting the language of

  a standard “direct physical loss or damage” policy provision, the Sixth Circuit, found that

  Michigan courts would likely follow the majority rule and require “tangible damage” for

  coverage under such a policy provision. See Universal Image Prods., Inc. v. Fed. Ins.

  Co., 475 F. App'x 569, 573 (6th Cir. 2012) (citing Acorn Inv. Co. v. Michigan Basic Prop.

  Ins. Ass'n, No. 284234, 2009 WL 2952677, at *1 (Mich. Ct. App. Sept. 15, 2009))

  (noting that the Michigan Court of Appeals had previously relied on a Texas opinion to

  define the word “direct” and the Texas opinion relied on also found a tangibility

  requirement in the “direct physical loss” provision). In Universal Image Prods., the court

  found that cleaning expenses, moving costs, and lost income due to the discovery of

  mold in the ventilation system of Plaintiff’s leased office space was not covered by a

  property insurance policy that limited coverage to “direct physical loss or damage” Id. at

  571-73. Since “[a]ll remediation efforts were paid for by [plaintiff]’s landlord, and not a

  single piece of [plaintiff]’s physical property was lost or damaged as a result of mold or

  bacterial contamination,” the Sixth Circuit found the claim losses were “not tangible,

  physical losses, but economic losses.” Id. at 573.

         In a recent decision in this court involving a chiropractor’s loss of income due to

  the same Michigan COVID-19 executive order, the court found that the order did not

  implicate an insurance policy providing coverage against “accidental direct physical loss

  to Covered Property.” Turek Enterprises, Inc. v. State Farm Mut. Auto. Ins. Co., No. 20-

  11655, 2020 WL 5258484, at *5, 8 (E.D. Mich. Sept. 3, 2020) (Ludington, J.) (holding



                                                    8
Case
  Case
     1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 27
                                      18, PageID.472
                                          Filed 12/16/20Filed
                                                           Page
                                                              12/14/20
                                                                 56 of 83Page
                                                                          PageID:
                                                                              9 of 1229
                                                                                   15




  that “‘[a]ccidental direct physical loss to Covered Property’” is an unambiguous term that

  plainly requires Plaintiff to demonstrate some tangible damage to Covered Property.

  “Because Plaintiff has failed to state such damage, the complaint does not allege a

  Covered Cause of Loss.”).

         Plaintiff attempts to distinguish both Universal Image Prods. and Turek but its

  arguments are unpersuasive. First, Plaintiff points out that the Sixth Circuit’s reading of

  the “direct physical loss or damage” provision in Universal Image Prods was not

  essential to the court’s ultimate holding. (ECF 16, PageID.367.) It is true that the

  Universal Image Prods. court would have reached the same outcome, “even if Michigan

  were to adopt a more expansive definition of the phrase ‘direct physical loss or

  damage’” because the mold in the case never made the leased space “’uninhabitable’

  or substantially ‘unusable.’” Universal Image Prods., Inc., 475 F. App'x at 574. But the

  opinion’s reasoning explaining why Michigan would adopt the majority approach to

  policy interpretation—requiring tangible damage—is still persuasive. As the Turek court

  explains:

         Michigan courts determine a word's ordinary meaning by consulting a dictionary.
         Merriam-Webster Dictionary defines “physical” as “having material existence;
         perceptible especially through the senses and subject to the laws of nature.”
         Physical, Merriam-Webster, https://www.merriam-
         webster.com/dictionary/physical (last visited Aug. 31, 2020). Here, “physical” is
         an adjective modifying “loss,” which is defined as, inter alia, “destruction, ruin,”
         “the act of losing possession,” and “a person or thing or an amount that is lost.”
         Loss, Merriam-Webster, https://www.merriam-webster.com/dictionary/loss (last
         visited Aug. 31, 2020).

  Turek Enterprises, 2020 WL 5258484, at *6 (citation omitted). The court sees no reason

  to part company with this interpretation of the phrase “direct physical loss.” 2


         2
          It is true that some courts have adopted a minority position, holding that
  “physical loss” occurs when real property becomes “uninhabitable” or substantially
                                                   9
Case
 Case1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 18,
                                      27 PageID.473
                                          Filed 12/16/20
                                                       Filed
                                                           Page
                                                             12/14/20
                                                                 57 of 83
                                                                        Page
                                                                          PageID:
                                                                             10 of1230
                                                                                   15




         Perhaps anticipating such an outcome, Plaintiff also argues that the policy

  language at issue in the present case is distinguishable from the policies in Universal

  Image Prods. and Turek. (ECF No. 16, PageID.367.) Plaintiff points out that the court in

  Turek found the inclusion of the preposition “to” in the phrase “direct physical loss to

  Covered Property,” as opposed to the preposition “of,” strengthened the case for its

  interpretation requiring tangible damage for a valid claim. (Id. (citing Turek Enterprises,

  2020 WL 5258484, at *6).) So, Plaintiff reasons that “[t]he language in Dr. Kirsch’s

  policy covering ‘partial or total loss of or damage to’ the covered property is the exact

  language the Turek court said would establish a plausible claim.” (Id.)

         Such a reading of the policy at issue here is misleading. In making his argument

  Plaintiff quotes the policy’s definition which defines “damage” as “partial or total loss of

  or damage to your covered property.” (ECF No. 1-2, PageID.158 (emphasis added)).

  However, both the practice income and civil authority provisions of the policy expressly

  limit coverage to “direct physical damage to the [covered property].” (Id. at 142, 46.

  (emphasis added).) Reading the definition of damage and the applicable policy



  “unusable.” See e.g., Port Auth. of New York & New Jersey v. Affiliated FM Ins. Co.,
  311 F.3d 226, 236 (3d Cir.2002) (“When the presence of large quantities of asbestos in
  the air of a building is such as to make the structure uninhabitable and unusable, then
  there has been a distinct [physical] loss to its owner.”); Prudential Prop. & Cas. Co. v.
  Lillard–Roberts, CV–01–1362–ST, 2002 WL 31495830, at *9 (D.Or. June 18, 2002)
  (holding a “direct physical loss” is possible when property is “rendered uninhabitable by
  mold”); Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-03127-SRB, 2020 WL
  4692385, at *4 (W.D. Mo. Aug. 12, 2020) (denying a motion to dismiss because
  “COVID-19 allegedly attached to and deprived Plaintiffs of their property, making it
  ‘unsafe and unusable’”). The court sees no indication that Michigan court courts would
  adopt this minority view, in fact, the first Michigan court to consider this issue (albeit in
  an unpublished Circuit Court ruling) also found that tangible damage was required
  under the plain meaning of such an insurance provision and it held that a COVID-19
  damage claim would fail. See Management Co. LLC v. Michigan Ins. Co., No. 20-258-
  CB, 2020 WL 4561979, at *1 (Mich. Cir. Ct. July 21, 2020).
                                                   10
Case
 Case1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 18,
                                      27 PageID.474
                                          Filed 12/16/20
                                                       Filed
                                                           Page
                                                             12/14/20
                                                                 58 of 83
                                                                        Page
                                                                          PageID:
                                                                             11 of1231
                                                                                   15




  provisions together it becomes apparent that the coverage provided by the policy is at

  least as narrow as the “direct physical loss to Covered Property” limitation in Turek. See

  2020 WL 5258484, at *6. While the policy adopts a rather broad definition of the word

  “damage” that definition is further cabined when the word “damage” is used with the

  adverbs “direct” and “physical” as well as the preposition “to.” Like Turek, these

  additional words act to define the subset of damage covered by the policy. The ordinary

  meaning of these words makes clear that a mere loss of use is insufficient to implicate

  coverage—just as the same adjectives and preposition made clear in Turek that the

  policy only covered a subset of possible losses. 3 See id. Therefore, the court finds that

  coverage under the policy’s practice income provision is limited to instances where

  tangible damage to physical property has occurred.

         Because Plaintiff has not “alleged that COVID-19 particles attached to and

  damaged their property” Plaintiff has not even attempted to establish that COVID-19

  caused tangible, physical damage to the property itself. See Turek Enterprises, 2020

  WL 5258484, at *7 (E.D. Mich. Sept. 3, 2020) (quoting Studio 417, Inc. v. Cincinnati Ins.

  Co., No. 20-CV-03127-SRB, 2020 WL 4692385, at *6 (W.D. Mo. Aug. 12, 2020)). Like



         3
           The court also notes that the definition of “damage” contained in the policy is not
  quite as broad as Plaintiff contends. The definition does NOT cover all losses of or
  damage to your covered property but instead includes only “partial or total loss of or
  damage to your covered property.” (ECF No. 1-2, PageID.158 (emphasis added).)
  Black’s Law Dictionary makes clear that both “partial loss” and “total loss” are phrases
  that have a distinct meaning in a legal context apart from the broader definition of “loss”.
  See LOSS, Black's Law Dictionary (11th ed. 2019) (separately defining partial loss as
  “[a] loss of part of the insured property; damage not amounting to a total loss,” and, a
  total loss as “[t]he complete destruction of insured property so that nothing of value
  remains and the subject matter no longer exists in its original form.”) The most
  straightforward reading of the provision therefore is that the phrases partial and total
  loss are included in the definition to merely make clear that the physical property is
  covered both when it is completely destroyed and when it is only partially damaged.
                                                  11
Case
 Case1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 18,
                                      27 PageID.475
                                          Filed 12/16/20
                                                       Filed
                                                           Page
                                                             12/14/20
                                                                 59 of 83
                                                                        Page
                                                                          PageID:
                                                                             12 of1232
                                                                                   15




  other viruses, COVID-19 injures people but does not seem to cause any lasting damage

  to physical property. Because Plaintiff’s claim, as pled, alleges only a temporary loss of

  use of Plaintiff’s property, the tangibility requirement implicit in the policy forecloses a

  claim under the practice income provision.

                                  2. Civil Authority Provision

         Likewise, the civil authority provision which provides coverage when a civil

  authority “prohibits access to the described premises due to the direct physical damage

  to property, other than at the described premises,” (ECF No. 1-2, PageID.146

  (emphasis added)), is not implicated by the executive order. The factual allegations in

  the complaint allege no tangible damage to other’s property that would support a claim

  under the provision’s language. (See ECF No. 1-2, PageID.23-5.)

         Even if Plaintiff were able to point to direct physical damage to other property due

  to COVID-19, he has also failed to state a nexus between prior property damage and

  the executive order. Defendant cites a number of cases indicating that preemptive

  government shutdown orders to protect property do not establish a causal link between

  the damage to property and order barring access. 4 See e.g. United Air Lines, Inc. v. Ins.

  Co. of State of PA, 439 F.3d 128, 134 (2d Cir. 2006) (declining to provide United

  coverage under a civil authority insurance provision for lost earnings stemming from the

  shutdown of Ronald Reagan Washington National Airport after Sept. 11th, 2001

  because “the government's subsequent decision to halt operations at the Airport




         4
         It is also not clear that that the executive order actually “prohibit[ed] access”
  access to Plaintiff’s dental office. Afterall, the order stated that Plaintiff was free to
  continue conducting emergency dental procedures at the facility. (ECF No. 1-2,
  PageID.23.)
                                                    12
Case
 Case1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 18,
                                      27 PageID.476
                                          Filed 12/16/20
                                                       Filed
                                                           Page
                                                             12/14/20
                                                                 60 of 83
                                                                        Page
                                                                          PageID:
                                                                             13 of1233
                                                                                   15




  indefinitely was based on fears of future attacks” not due to existing damage to the

  Pentagon.); Paradies Shops, Inc. v. Hartford Fire Ins. Co., No. 1:03-CV-3154-JEC, 2004

  WL 5704715, at *7 (N.D. Ga. Dec. 15, 2004) (holding that civil authority insurance

  coverage was unavailable for airport shops after the FAA shutdown flights on Sept.

  11th, 2001 because the order was “designed to prevent, protect against, or avoid future

  damage [and] is not a ‘direct result; of already existing property loss or damage.”); Syufy

  Enterprises v. Home Ins. Co. of Indiana, No. 94-0756 FMS, 1995 WL 129229, at *2

  (N.D. Cal. Mar. 21, 1995) (denying “civil authority” insurance coverage for a movie

  theater closed by a curfew designed to “prevent ‘potential’ looting” because the

  “requisite causal link between damage to adjacent property and denial of access to a

  Syufy theater is absent”). In the present action, Plaintiff does not directly respond to, or

  attempt to distinguish, these precedents. (See ECF 16.) Plaintiff has failed to establish

  that the COVID-19 executive order was a direct result of damage to existing property as

  opposed to an attempt to curtail the virus’s spread and future damage.

                                 3. Extra Expense Provision

         Plaintiff seeks coverage under the policy’s extra expense provision. (ECF No. 1-

  2, PageID.25.) Defendant responds by arguing that the extra expense provision “is also

  limited to losses caused by direct physical damage” because “Plaintiff has alleged no

  direct physical damage and no property in need of restoration” his losses fall outside the

  policy’s coverage. In his response to the motion to dismiss, Plaintiff concedes that

  coverage under this clause likely hinges on whether the policy requires “tangible

  damage.” (ECF No.16, PageID.375.) Since the court has already found that the identical

  “direct physical damage” language in the practice income and civil authority provisions



                                                   13
Case
 Case1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 18,
                                      27 PageID.477
                                          Filed 12/16/20
                                                       Filed
                                                           Page
                                                             12/14/20
                                                                 61 of 83
                                                                        Page
                                                                          PageID:
                                                                             14 of1234
                                                                                   15




  require a Plaintiff to allege tangible property damage, the court must agree with

  Defendant’s conclusion. (See ECF No. 12, PageID.279.) As explained above,

  Defendant has not alleged that COVID-19 was present in his dental office during the

  period in question. Therefore, based on the provision’s ordinary meaning, extra

  expenses incurred due to the executive order are not covered by the policy.

                          B. Ordinance of Law Policy Endorsement

         Plaintiff purchased additional "Ordinance or Law Coverage Extension" coverage.

  The endorsement provides increased coverage for “Business Income and Extra

  Expense” during a period of restoration. (ECF No. 1-2, PageID.63.) However, the

  coverage is only available when enforcement of an ordinance: “1) Regulates the

  construction, repair or replacement of any property; 2) Requires the tearing down or

  replacement of any parts of property not damaged by a covered cause of loss; and 3) Is

  in force at the time of loss.” (Id. at 63-64.) While Plaintiff’s complaint cites this provision

  as a source of extra coverage, (Id. at 25), Defendant argues that the complaint “fails to

  allege any facts that satisfy condition[s]” (1) and (2). (ECF No. 12, PageID.282.) Since

  the conjunction “and” is used, the court concludes that the Ordinance of Law

  endorsement requires all three of the above conditions be satisfied for the enhanced

  coverage to apply. Because the complaint does not allege specific damage to the facility

  requiring repair, this policy endorsement is not implicated. Plaintiff appears to concede

  as much as its response to the motion to dismiss does not address Defendant’s

  argument against coverage under the ordinance or law enhancement.




                                                    14
Case
 Case1:20-cv-05927-RMB-KMW
       3:20-cv-11930-RHC-DRG Document
                              ECF No. 18,
                                      27 PageID.478
                                          Filed 12/16/20
                                                       Filed
                                                           Page
                                                             12/14/20
                                                                 62 of 83
                                                                        Page
                                                                          PageID:
                                                                             15 of1235
                                                                                   15




                                                                V. CONCLUSION

              For the reasons explained above, the court finds that the property insurance

  policy purchased by Plaintiff Kirsch does not apply to lost practice income and related

  expenses caused by a temporary Michigan executive order prohibiting non-essential

  dental procedures. Accordingly,

              IT IS ORDERED that Defendant’s motion to dismiss (ECF No. 12) is GRANTED.

              IT IS FURTHER ORDERED that Plaintiff's complaint, (ECF No. 1-2), is

  DISMISSED WITH PREJUDICE.

                                                                          s/Robert H. Cleland         /
                                                                          ROBERT H. CLELAND
                                                                          UNITED STATES DISTRICT JUDGE
  Dated: December 14, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, December 14, 2020, by electronic and/or ordinary mail.

                                                                          s/Lisa Wagner                /
                                                                          Case Manager and Deputy Clerk
                                                                          (810) 292-6522
  S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-11930.KIRSCH.MTD.AAB.RHC.docx




                                                                                      15
Case 1:20-cv-05927-RMB-KMW Document 27 Filed 12/16/20 Page 63 of 83 PageID: 1236




                                Exhibit G
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 64 of
                                                                     1 83
                                                                       of 20
                                                                          PageID: 1237




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
   TERRY BLACK’S BARBECUE, LLC                     §
   AND TERRY BLACKS BARBECUE                       §
   DALLAS, LLC,                                    §
              Plaintiffs                           §
                                                   §
        v.                                         §
                                                   §                Case No. 1:20-CV-665-RP
   STATE AUTOMOBILE MUTUAL                         §
   INSURANCE COMPANY AND                           §
   RUCKER-OHLENDORF INSURANCE,                     §
             Defendants                            §

                             REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

  TO:        THE HONORABLE ROBERT PITMAN
             UNITED STATES DISTRICT JUDGE

     Before the Court are State Automobile Mutual Insurance Co.’s Motion for Judgment on the

  Pleadings, filed July 24, 2020 (Dkt. 11); Plaintiffs’ Response in Opposition to Motion for

  Judgment on the Pleadings, filed November 27, 2020 (Dkt. 24); and State Automobile Mutual

  Insurance Co.’s Reply, filed December 4, 2020 (Dkt. 25). On September 25, 2020, the District

  Court referred the above motion and related filings to the undersigned Magistrate Judge for Report

  and Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72,

  and Rule 1(d) of Appendix C of the Local Rules of the United States District Court for the Western

  District of Texas.

                                        I.    Background

     Plaintiffs Terry Black’s Barbecue, LLC and Terry Black’s Barbecue Dallas, LLC (“Plaintiffs”)

  are Texas limited liability companies that own and operate two Terry Black’s Barbecue dine-in

  restaurants in Austin and Dallas, Texas. Defendant State Automobile Mutual Insurance Company

  (“State Auto”), an Ohio corporation, issued Plaintiffs identical commercial property insurance
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 65 of
                                                                     2 83
                                                                       of 20
                                                                          PageID: 1238




  policies (collectively, the “Policy”) covering their respective business locations from October 2,

  2019 to October 2, 2020. Dkt. 1-1 at 83. The Policy generally provides coverage for direct losses

  of or damage to each Plaintiff’s property and business personal property at its premises, with

  specified exclusions. Dkt. 1-1 at 137. The Policy also contains an Exclusion of Loss Due to Virus

  or Bacteria Endorsement. This exclusion applies to the Commercial Property Coverage Form,

  which excludes coverage for loss or damage caused by or resulting from “any virus.” Id. at 136.

     The Policy contains a Business Income (and Extra Expense) Coverage Form providing

  coverage to Plaintiffs for loss of business income and extra expenses (commonly referred to as

  “business interruption losses”) during the necessary suspension of their operations during a

  restoration period caused by direct physical loss or damage to Plaintiffs’ business property. Id. at

  196. The Policy also contain a Restaurant Extension Endorsement. This endorsement provides

  coverage for business interruption losses from the suspension of business operations “due to the

  order of a civil authority” resulting from the actual or alleged exposure of the described premises

  to a contagious or infectious disease. Id. at 206.

     Plaintiffs state in the Petition that the World Health Organization declared the COVID-19

  outbreak a global pandemic on March 11, 2020. Shortly thereafter, the Centers for Disease Control

  and Prevention issued guidance on slowing the spread of the virus, including advising the public

  to observe social distancing and avoid large gatherings. State and local governments issued many

  orders to protect public health by limiting the spread of COVID-19, including orders limiting

  gatherings and restricting operation of non-essential businesses. Relevant here, on March 19, 2020,

  the Governor of Texas issued Executive Order No. GA-08, ordering that:

                 In accordance with the Guidelines from the President and the CDC,
                 people shall avoid eating or drinking at bars, restaurants, and food
                 courts, or visiting gyms or massage parlors; provided, however, that
                 the use of drive-thru, pickup, or delivery options is allowed and

                                                       2
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 66 of
                                                                     3 83
                                                                       of 20
                                                                          PageID: 1239




                  highly encouraged throughout the limited duration of this executive
                  order.

  Dkt. 11-6 at 4.1 The order remained in effect until April 3, 2020. On March 17, 2020, the City of

  Austin ordered all food establishments “to close common dining areas open to the public until

  May 1, 2020,” encouraging them to “provide take-away or no-contact delivery food service

  designed to limit exposure between individuals.” Order of Control for Bars and Restaurants

  (March 17, 2020).2 Similarly, on March 31, 2020, Dallas County Judge Clay Jenkins issued a Stay

  Home Stay Safe Order, requiring “all individuals anywhere in Dallas County to shelter in place”

  and ordering that:

                  Restaurants with or without drive-in or drive-through services and
                  microbreweries, micro-distilleries, or wineries may only provide
                  take out, delivery, or drive-through services as allowed by law. In-
                  person service is prohibited. Customers may order and pay inside,
                  but are prohibited from waiting inside the restaurant for their food.
                  All food must be brought outside to customers. To allow for
                  increased access to restaurants, this Order hereby suspends all laws
                  and regulations prohibiting people from walking in a drive-through.

  Dkt. 11-4 at 2. The Dallas order remained in effect through April 3, 2020. These orders have

  expired, but other civil authority orders remain in effect restricting the number of people allowed

  at Plaintiffs’ restaurants.

      As a result of the civil authority orders, Plaintiffs allege that they have “curtailed and suspended

  their usual and customary business operations, confining their operations to the very limited extent

  that is both safe and possible given the ordered restrictions.” Dkt. 1-1 ¶ 15. Plaintiffs allege that



  1
    “When a defendant attaches documents to its motion that are referred to in the complaint and are central
  to the plaintiff's claims, the court may also properly consider those documents.” Walker v. Beaumont Indep.
  Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019).
  2
    https://www.austintexas.gov/department/covid-19-information/orders-rules (last visited December 14,
  2020). The parties did not attach this City of Austin Order to the Complaint, but the Court may take judicial
  notice of matters of public record. Firefighters’ Retirement Sys., v. EisnerAmper, 898 F.3d 553, 558 n.2
  (5th Cir. 2018).
                                                         3
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 67 of
                                                                     4 83
                                                                       of 20
                                                                          PageID: 1240




  they have suffered “business interruption and a loss of business income” as a result of the civil

  authority orders, and submitted a claim to State Auto to recover for those losses. Id. ¶ 16. On

  April 8, 2020, State Auto denied Plaintiffs’ claim, contending that Plaintiffs’ losses were not

  covered under the terms of the Policy.

      Plaintiffs filed this suit in state court on May 14, 2020, against State Auto and Rucker-

  Ohlendorf Insurance (“ROI”), the insurance broker who sold Plaintiffs the Policy. Plaintiffs assert

  claims against State Auto for breach of contract, breach of the common-law duty of good faith and

  fair dealing, and violations of the Texas Insurance Code, and request a declaratory judgment. See

  Terry Black’s Barbecue v. State Auto. Mut. Ins. Co., D-1-GN-20-002659 (250th Dist. Ct., Travis

  County, Tex. May 14, 2020) (Dkt. 1-1 at 7). Plaintiffs also alleged that ROI was negligent in failing

  to “evaluate the sufficiency of the coverage limits it was recommending and selling to Plaintiffs.”

  Id. ¶ 45.

      On June 25, 2020, State Auto removed this case to federal court on the basis of diversity

  jurisdiction pursuant to 28 U.S.C. § 1446, and shortly thereafter filed a Motion for Judgment on

  the Pleadings under Federal Rule of Civil Procedure 12(c). On July 27, 2020, Plaintiffs filed a

  Motion to Remand, arguing that State Auto’s removal was defective. On July 29, 2020, the District

  Court granted Plaintiffs’ request to file a response to the Rule 12(c) Motion after the Court ruled

  on the Motion to Remand. On November 15, 2020, the undersigned Magistrate Judge issued an

  Interim Report and Recommendation recommending that the District Court deny Plaintiffs’

  Motion to Remand and dismiss ROI based on fraudulent joinder. The District Court adopted the

  Interim Report and Recommendation on November 23, 2020. Subsequently, Plaintiffs filed their

  Response to Safe Auto’s Rule 12(c) Motion, and Safe Auto filed its Reply. Accordingly, the

  Rule 12(c) Motion is ripe for adjudication.



                                                     4
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 68 of
                                                                     5 83
                                                                       of 20
                                                                          PageID: 1241




                                       II.      Legal Standards

     The standard for Rule 12(c) motions for judgment on the pleadings is identical to the standard

  for Rule 12(b)(6) motions to dismiss for failure to state a claim. Waller v. Hanlon, 922 F.3d 590,

  599 (5th Cir. 2019) (citing Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008)). In deciding

  a Rule 12(b)(6) motion to dismiss for failure to state a claim, the court “accepts all well-pleaded

  facts as true, viewing them in the light most favorable to the plaintiff.” In re Katrina Canal

  Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quotation marks omitted). The Supreme Court

  has explained that a complaint must contain sufficient factual matter “to state a claim to relief that

  is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

  v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the [nonmovant]

  pleads factual content that allows the court to draw the reasonable inference that the [movant] is

  liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678.

                While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
                not need detailed factual allegations, a plaintiff’s obligation to provide
                the grounds of his entitlement to relief requires more than labels and
                conclusions, and a formulaic recitation of the elements of a cause of
                action will not do. Factual allegations must be enough to raise a right
                to relief above the speculative level, on the assumption that all the
                allegations in the complaint are true (even if doubtful in fact).

  Twombly, 550 U.S. at 555 (cleaned up). The court’s review is limited to the complaint, any

  documents attached to the complaint, and any documents attached to the motion to dismiss that

  are central to the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays

  Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

                                             III.   Analysis

     In its Motion for Judgment on the Pleadings, State Auto argues that Plaintiffs’ breach of

  contract claim fails because Plaintiffs’ claim for business interruption losses due to the COVID-

  19 pandemic is not covered under the Policy. Specifically, State Auto contends that the commercial

                                                       5
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 69 of
                                                                     6 83
                                                                       of 20
                                                                          PageID: 1242




  property Policy provides coverage only for “direct physical loss of or direct physical damage to

  property,” and because Plaintiffs have failed to allege any damage or physical loss to their

  property, the Policy does not cover the claim. State Auto argues that Plaintiffs are attempting to

  recover for purely economic losses to their restaurants due to the COVID-19 pandemic, which are

  not covered under the Policy.

      State Auto further contends that even if Plaintiffs had suffered a direct physical loss or damage

  to their property, the virus exclusion provision would bar their claim. State Auto also argues that

  civil authority coverage is unavailable in this case because the civil authority orders did not

  prohibit Plaintiffs from accessing their premises, which is a prerequisite to coverage. Finally,

  State Auto argues that because Plaintiffs have not suffered a covered loss under the Policy, their

  extracontractual claims fail.

      In response, Plaintiffs argue that they have alleged a plausible breach of contract claim because

  COVID-19 and the civil authority orders caused Plaintiffs to suffer “a direct physical loss of their

  properties.” Dkt. 24 at 13. Plaintiffs contend that “[t]he Civil Authority orders in tandem with the

  physical damage or loss caused by damage from the infectious disease and its risk of transmission,

  are both direct physical losses to the subject properties because use of and access to the operations

  of the restaurant properties for their intended purposes was suspended, and had to be physically

  altered, limited or prohibited.” Id. Alternatively, Plaintiffs argue that a direct physical loss or injury

  is not required under the Policy because, under the Restaurant Extension Endorsement, “the

  combination of mere exposure (alleged or actual) to a contagious or infectious disease and the

  suspension of operation caused by a Civil Authority order, is all that is needed to have a covered

  loss.” Id. at 3. Accordingly, Plaintiffs argue that they have stated a plausible claim for relief.




                                                        6
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 70 of
                                                                     7 83
                                                                       of 20
                                                                          PageID: 1243




      A. Texas Insurance Law

      The parties agree that Texas law governs this diversity action.3 “Texas law provides that

  insurance policies are construed according to common principles governing the construction of

  contracts, and the interpretation of an insurance policy is a question of law for a court to

  determine.” Am. Int’l Specialty Lines Ins. Co. v. Rentech Steel L.L.C., 620 F.3d 558, 562 (5th Cir.

  2010). “Unless the policy dictates otherwise, courts give words and phrases their ordinary and

  generally accepted meaning, reading them in context and in light of the rules of grammar and

  common usage.” Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d 254, 258 (Tex. 2017). “The

  paramount rule is that courts enforce unambiguous policies as written.” Pan Am Equities, Inc. v.

  Lexington Ins. Co., 959 F.3d 671, 674 (5th Cir. 2020). “If policy language is worded so that it can

  be given a definite or certain legal meaning, it is not ambiguous and courts construe it as a matter

  of law.” Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003); see also Pan Am,

  959 F.3d at 674 (“If an insurance contract, just like any other contract, uses unambiguous language,

  that’s that.”).

                    [U]nder Texas contract law, “ambiguity” means more than “lack of
                    clarity.” A policy is not ambiguous merely because different
                    parties—or different judges—offer conflicting interpretations. . . . A
                    policy is only ambiguous if, giving effect to all provisions, its
                    language is subject to two or more reasonable interpretations.

  Id. If a policy is ambiguous, a court must resolve the uncertainty by adopting the construction that

  most favors the insured. John M. O’Quinn, P.C. v. Lexington Ins. Co., 906 F.3d 363, 367 (5th Cir.

  2018). “The insured bears the initial burden of showing that there is coverage, while the insurer

  bears the burden of proving the applicability of any exclusions in the policy.” Id.

      The Court examines the relevant provisions of the Policy to determine whether coverage exists.


  3
   In a diversity action, federal courts are bound to apply the forum state’s substantive law. Erie R.R. v.
  Tompkins, 304 U.S. 64, 78 (1938). Accordingly, the Court must apply Texas law in this case.
                                                        7
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 71 of
                                                                     8 83
                                                                       of 20
                                                                          PageID: 1244




        B. No Coverage under Business Income (and Extra Expense) Coverage Form

        The Business Income (and Extra Expense) Coverage Form provides, in relevant part:

                     We will pay for the actual loss of Business Income you sustain due
                     to the necessary “suspension”4 of your “operations”5 during the
                     “period of restoration.”6 The “suspension” must be caused by direct
                     physical loss of or damage to property at premises which are
                     described in the Declarations and for which a Business Income
                     Limit of Insurance is shown in the Declarations. The loss or damage
                     must be caused by or result from a Covered Cause of Loss.7

  Dkt. 1-1 at 207. In other words, to trigger coverage under this provision, the insured party must

  show that there was a suspension of business operations stemming from a “direct physical loss of

  or damage to property.” Id. The Policy does not define “direct physical loss.”

        Plaintiffs argue that they have suffered “a direct physical loss of their properties” due to

  COVID-19 and the related civil authority orders. Dkt. 24 at 13. Plaintiffs argue that “[t]he Civil

  Authority orders in tandem with the physical damage or loss caused by damage from the infectious

  disease and its risk of transmission, are both direct physical losses to the subject properties because

  use of and access to the operations of the restaurant properties for their intended purposes was

  suspended, and had to be physically altered, limited or prohibited.” Id. Plaintiffs argue that the

  term direct physical loss is ambiguous and that Plaintiffs’ interpretation that “[t]he term ‘loss’

  reasonably encompasses Plaintiffs’ inability to have its Property safely fully operated and

  occupied.” Id. at 12.




  4
      “Suspension” is defined as “the slowdown or cessation of your business activities” Dkt. 1-1 at 739.
  5
      “Operations” is defined as “business activities occurring at the described premises.” Id.
  6
    “Period of restoration” means the period of time that begins “72 hours after the time of direct physical
  loss or damage for Business Income Coverage” or “immediately after the time of direct physical loss or
  damage for Extra Expense Coverage.” Id.
  7
    “Covered Causes of Loss” is defined in the Causes of Loss-Special Form as “direct physical loss unless
  the loss is excluded or limited in this Policy.” Id. at 445.
                                                            8
Case 1:20-cv-05927-RMB-KMW
           Case 1:20-cv-00665-RP
                               Document
                                  Document
                                        27 26
                                           FiledFiled
                                                  12/16/20
                                                      12/14/20
                                                            Page
                                                               Page
                                                                 72 of
                                                                     9 83
                                                                       of 20
                                                                          PageID: 1245




     A provision is not ambiguous merely “because the parties to a lawsuit offer conflicting

  interpretations of the contract's provisions.” Nassar, 508 S.W.3d at 258. If only one interpretation

  of a provision is reasonable under the circumstances, the provision is unambiguous. Id. Only if the

  parties identify different, reasonable interpretations is a provision ambiguous and construed in

  favor of the insured. Id.

     The Court finds that the term “physical loss” is not ambiguous. Plaintiffs’ interpretation is

  unreasonable because it focuses on the word “loss” while ignoring the Policy’s unambiguous

  requirement that there must be a “direct physical loss of or damage to property” in order to trigger

  coverage. Dkt. 1-1 at 207 (emphasis added). Notably, the Policy is a commercial property

  insurance policy insuring Plaintiffs’ buildings, business personal property in or around those

  buildings, and loss of income from losses to that property. While the Policy does not define a

  “direct physical loss of property,” the Fifth Circuit has stated that “property insurance coverage is

  triggered by some threshold concept of physical loss or damage to the covered property.” Hartford

  Ins. Co. of Midwest v. Mississippi Valley Gas Co., 181 F. App’x 465, 470 (5th Cir. 2006).

                 The requirement that the loss be “physical,” given the ordinary
                 definition of that term is widely held to exclude alleged losses that
                 are intangible or incorporeal, and, thereby, to preclude any claim
                 against the property insurer when the insured merely suffers a
                 detrimental economic impact unaccompanied by a distinct,
                 demonstrable, physical alteration of the property.

  Id. (quoting 10A COUCH ON INS. § 148:46 (3d ed. 2005)).

     In order to trigger coverage under a commercial property policy, “physical loss” requires there

  to be some “distinct, demonstrable, physical alteration of the property,” as opposed to merely

  economic losses. Ross v. Hartford Lloyd Ins. Co., No. 4:18-CV-00541-O, 2019 WL 2929761, at

  *6 (N.D. Tex. July 4, 2019) (quoting 10A COUCH ON INS. § 148:46 (3d ed. 2010)); see also Trinity

  Indus., Inc. v. Ins. Co. of N. Am., 916 F.2d 267, 270-71 (5th Cir. 1990) (noting that “[t]he language


                                                     9
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 73 of
                                                                    1083
                                                                       of PageID:
                                                                          20      1246




  ‘physical loss or damage’ strongly implies that there was an initial satisfactory state that was

  changed by some external event into an unsatisfactory state—for example, the car was undamaged

  before the collision dented the bumper”).

     Although the Fifth Circuit has yet to address whether COVID-19 and related civil authority

  orders can qualify as a physical loss of or damage to property under property insurance policies,

  district courts in this Circuit have determined that they do not. In Diesel Barbershop, LLC v. State

  Farm Lloyds, No. 5:20-CV-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug. 13, 2020), owners of

  several barbershops sought coverage under their insurance policies for business interruption losses

  due to the COVID-19 pandemic and related civil authority shutdown orders. While Senior District

  Court Judge Ezra acknowledged that some courts outside the Fifth Circuit “have found physical

  loss even without tangible destruction to the covered property,” such as when a noxious odor

  permeated a building causing it to become uninhabitable, the district court stated that, “within our

  Circuit, the loss needs to have been a ‘distinct, demonstrable, physical alteration of the property.’”

  Id. at 5 (quoting Hartford, 181 F. App’x at 470). The court found that COVID-19 does not produce

  a direct physical loss to property like “a noxious odor that makes a business uninhabitable”;

  therefore, the plaintiffs failed to plead “a direct physical loss” to property to trigger coverage. Id.

     Similarly, in Sultan Hajer d/b/a Rug Outlet v. Ohio Sec. Ins. Co., No. 6:20-CV-00283, 2020

  WL 7211636, at *2 (E.D. Tex. Dec. 7, 2020), the Eastern District of Texas rejected the plaintiff’s

  argument that its business interruption losses incurred during the COVID-19 shutdown of non-

  essential businesses constituted a “direct physical loss of or damage to property” under the

  property insurance policy. Relying on the same policy language at issue here, plaintiff argued that

  because the policy did not define “direct physical loss,” the term was ambiguous and should

  include the plaintiff's “inability to have his Property safely fully operated and occupied.” Id. The



                                                      10
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 74 of
                                                                    1183
                                                                       of PageID:
                                                                          20      1247




  court disagreed, reasoning that “[t]he scope of the term ‘physical loss’ is far narrower than plaintiff

  contends and is only reasonably read in context as meaning ‘a distinct, demonstrable, physical

  alteration of the property.’” Id. (quoting Hartford, 181 F. App’x at 470). Because the plaintiff had

  suffered only economic damages and had not alleged any tangible damage or loss to his store, his

  claim was not covered under the terms of the policy. Id. at 3; see also Real Hosp., LLC v. Travelers

  Cas. Ins. Co. of Am., No. 2:20-CV-00087-KS-MTP, --- F. Supp. 3d ----, 2020 WL 6503405, at *3

  (S.D. Miss. Nov. 4, 2020) (holding that plaintiff’s business interruption losses due to the COVID-

  19 pandemic were not covered under policy where property was not damaged and plaintiff was

  not permanently dispossessed of any insured property); Vizza Wash, LP v. Nationwide Mut. Ins.

  Co., No. 5:20-CV-00680-OLG, 2020 WL 6578417, at *6 (W.D. Tex. Oct. 26, 2020) (noting that

  “in recent months, numerous courts—including at least one court in this District and Division—

  have held that the lost use of a property due to the Covid-19 pandemic and/or government

  shutdown orders did not constitute ‘direct physical loss of’ a property such that it may be the basis

  for a claim for loss of business income”).8


  8
    The great majority of courts outside the Fifth Circuit also have held that COVID-19 and related civil
  authority shutdown orders do not constitute a direct physical loss of property under similar insurance
  policies. See Promotional Headwear Int’l. v. Cincinnati Ins. Co., No. 20-CV-2211-JAR-GEB, 2020 WL
  7078735, at *8 (D. Kan. Dec. 3, 2020); 4431, Inc. v. Cincinnati Ins. Co., No. 5:20-CV-04396, 2020 WL
  7075318, at *12 (E.D. Pa. Dec. 3, 2020); Uncork & Create LLC v. Cincinnati Ins. Co., No. 2:20-CV-00401,
  2020 WL 6436948, at *1 (S.D. W. Va. Nov. 2, 2020); Raymond H Nahmad DDS PA v. Hartford Cas. Ins.
  Co., No. 1:20-CV-22833, 2020 WL 6392841, at *8 (S.D. Fla. Nov. 2, 2020); Hillcrest Optical, Inc. v. Cont’l
  Cas. Co., No. 1:20-CV-275-JB-B, 2020 WL 6163142, at *8 (S.D. Ala. Oct. 21, 2020); Mark’s Engine Co.
  No. 28 Rest., LLC v. Travelers Indem. Co. of Conn., No. 2:20-CV-04423-AB-SK, 2020 WL 5938689, at *5
  (C.D. Cal. Oct. 2, 2020), appeal docketed, No. 20-56031 (9th Cir. Oct. 6, 2020); Henry’s La. Grill, Inc. v.
  Allied Ins. Co. of Am., No. 1:20-CV-2939-TWT, 2020 WL 5938755, at *6 (N.D. Ga. Oct. 6, 2020), appeal
  docketed, No. 10-14156 (11th Cir. Nov. 4, 2020); Oral Surgeons, P.C. v. Cincinnati Ins. Co., No. 4-20-
  CV-222-CRW-SBJ, 2020 WL 5820552, at *1 (S.D. Iowa Sept. 29, 2020), appeal docketed, No. 203211
  (8th Cir. Oct. 21, 2020); Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL
  5630465, at *3 (N.D. Ill. Sept. 21, 2020); Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-CV-03213-
  JST, 2020 WL 5525171, at *6 (N.D. Cal. Sept. 14, 2020), appeal docketed, No. 20-16858 (9th Cir. Sept. 24,
  2020); Turek Enters. v. State Farm Mut. Auto. Ins. Co., No. 20-11655, --- F. Supp. 3d ----, 2020 WL
  5258484, at *8 (E.D. Mich. Sept. 3, 2020). But See Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-
  03127-SRB, 2020 WL 4692385, at *4 (W.D. Mo. Aug. 12, 2020) (holding that insureds adequately alleged
                                                        11
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 75 of
                                                                    1283
                                                                       of PageID:
                                                                          20      1248




      Plaintiffs argue that the civil authority orders that caused a suspension in the full operation of

  their restaurants caused them to suffer “a physical loss” of their property. Dkt. 24 at 13. But, as the

  Hajer court noted, the scope of the term “physical loss” is narrower than Plaintiffs contend and

  “only reasonably read in context as meaning ‘a distinct, demonstrable, physical alteration of the

  property.’” 2020 WL 7211636, at *2 (quoting Hartford, 181 F. App’x at 470). The civil authority

  orders did not cause any tangible physical alteration to Plaintiffs’ property. Rather, Plaintiffs were

  precluded only from fully operating their restaurants temporarily, while the orders were in effect.

  Plaintiffs do not allege that the restaurants underwent any physical change as a result of the civil

  authority orders. A “regulation prohibiting people from patronizing a business is not a tangible

  alteration any property.” Id. at *3. The only possible change was “an increased public and private

  perception of the existing threat [of COVID-19], which cannot be deemed a physical change that

  rendered the property unsatisfactory.” Henry’s La. Grill, 2020 WL 5938755, at *5.9

      Plaintiffs’ businesses, moreover, were never shut down as a result of the civil authority orders.

  They continued to offer take-out services and, subsequently, limited capacity dine-in services.

  Thus, Plaintiffs were not denied access to or use of their property. See Mark’s Engine Co., 2020

  WL 5938689, at *5 (finding that restaurant owner suffered no complete direct physical loss of its

  property because it always had complete access to the premises, and noting that: “The only




  that they incurred a direct physical loss to their property where they alleged that COVID-19 made their
  businesses unsafe and unusable); K.C. Hopps, Ltd v. Cincinnati Ins. Co., No. 20-CV-00437-SRB, 2020 WL
  6483108, at *1 (W.D. Mo. Aug. 12, 2020) (same).
  9
   In support of their argument that loss of use constitutes “direct physical loss,” Plaintiffs rely on the outlier
  rulings from the Western District of Missouri that COVID-19 can constitute a direct physical loss to
  property. See Studio 417, 2020 WL 4692385, at *4; K.C. Hopps, 2020 WL 6483108, at *1. Most courts that
  have addressed this issue have found that loss of use does not constitute direct physical loss. See n.8 supra;
  see also see also Zwillo V, Corp. v. Lexington Ins. Co., No. 4:20-00339-CV-RK, 2020 WL 7137110, at *8
  (W.D. Mo. Dec. 2, 2020) (“To the extent this Court’s ruling—finding the language in the policy plainly
  and unambiguously does not cover the claims—conflicts with Studio 417, K.C. Hopps . . . this Court
  respectfully disagrees with those cases.”).
                                                           12
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 76 of
                                                                    1383
                                                                       of PageID:
                                                                          20      1249




  individuals who could potentially claim ‘direct physical loss of’ access to the premises would be

  patrons who were no longer allowed to dine in.”). Accordingly, Plaintiffs have not alleged a direct

  physical loss of their property from the civil authority orders.

       Plaintiffs also argue that COVID-19 itself causes direct physical damage to property because

  of “the presumed presence of this contagious, infectious disease on physical surfaces in buildings,

  in the air, and in human beings, transmissible by any of these vehicles.” Dkt. 24 at 2.10 Plaintiffs

  do not allege that the virus that causes COVID-19 was ever present at either of their restaurants.

  See Hajer, 2020 WL 7211636, at *3 (finding no physical alteration to property where there was

  no pleading “that the virus itself was present on and altered the property”). Plaintiffs merely

  speculate that the virus could have been present because of its prevalence in Austin and Dallas.

  Dkt. 24 at 13. Such conclusory allegations are insufficient to state a plausible claim that Plaintiffs’

  property was damaged. See Promotional Headwear, 2020 WL 7078735, at *8 (finding that

  plaintiff’s allegation that the virus likely contaminated its property failed to raise a right of relief

  above the speculative level).

       Even assuming that the virus that causes COVID-19 was present at Plaintiffs’ properties, it

  would not constitute the direct physical loss or damage required to trigger coverage under the

  Policy because the virus can be eliminated. The virus does not threaten the structures covered by

  property insurance policies, and can be removed from surfaces with routine cleaning and

  disinfectant. See id.; Uncork and Create, 2020 WL 6436948, at *5. Plaintiffs have not pled any

  facts showing that the coronavirus caused physical loss, harm, alteration, or structural degradation



  10
     In support of their argument that COVID-19 damages property, Plaintiffs rely heavily on Dallas County
  Judge Clay Jenkins’ statement in his March 31, 2020 Order that “[t]he COVID-19 virus causes property
  loss or damage due to its ability to attach to surfaces for prolonged periods of time.” Dkt. 11-4 at 1. This
  statement is irrelevant to the coverage dispute at issue since the Court must look to the plain terms of the
  Policy and precedent interpreting similar policies.
                                                        13
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 77 of
                                                                    1483
                                                                       of PageID:
                                                                          20      1250




  to their property. See Mark’s Engine Co., 2020 WL 5938689, at *3; Sandy Point Dental, 2020 WL

  5630465, at *3. As the district court reasoned in Uncork and Create:

                 COVID-19 poses a serious risk to people gathered in proximity to
                 one another, and the governmental orders closing certain businesses
                 were designed to ameliorate that risk. Property, including the
                 physical location of Uncork and Create, is not physically damaged
                 or rendered unusable or uninhabitable. If people could safely
                 congregate anywhere without risk of infection, the Plaintiff has
                 alleged no facts to suggest any impediment to Uncork and Create’s
                 operation. No repairs or remediation to the premises are necessary
                 for its safe occupation in the event the virus is controlled and no
                 longer poses a threat. In short, the pandemic impacts human health
                 and human behavior, not physical structures. Those changes in
                 behavior, including changes required by governmental action,
                 caused the Plaintiff economic losses. The Court is not
                 unsympathetic to the situation facing the Plaintiff and other
                 businesses. But the unambiguous terms of the Policy do not provide
                 coverage for solely economic losses unaccompanied by physical
                 property damage.

  2020 WL 6436948, at *5.

     Plaintiffs also fail to demonstrate that they are entitled to business interruption losses under the

  following civil authority provision of the Policy:

             When a Covered Cause of Loss causes damage to property other than
             property at the described premises, we will pay for the actual loss of
             Business Income you sustain and necessary Extra Expense you sustain
             caused by action of civil authority that prohibits access to the described
             premises, provided that both of the following apply:
                 (1) Access to the area immediately surrounding the damaged
                     property is prohibited by civil authority as a result of the
                     damage, and the described premises are within that area but are
                     not more than one mile from the damaged property; and
                 (2) The action of civil authority is taken in response to dangerous
                     physical conditions resulting from the damage or continuation
                     of the Covered Cause of Loss that caused the damage, or the
                     action is taken to enable a civil authority to have unimpeded
                     access to the damaged property.

  Dkt. 1-1 at 733. This provision requires (1) damage to a property within one mile of the insured

  property, and (2) an order of civil authority prohibiting access to the neighboring property after it

                                                       14
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 78 of
                                                                    1583
                                                                       of PageID:
                                                                          20      1251




  was damaged. Plaintiffs meet neither element. Just as COVID-19 did not cause direct physical loss

  to Plaintiffs’ property, Plaintiffs do not allege that the pandemic caused direct physical loss to

  other property. See Sandy Point Dental, 2020 WL 5630465, at * 3 (holding that civil authority

  provision did not apply where there was no physical loss to other property). Plaintiffs also do not

  allege that the civil authority orders were issued as a result of loss of their property, but rather that

  they caused the property loss. The civil authority provision “requires the physical damage to

  prompt the act of civil authority, not the other way around.” Hajer, 2020 WL 7211636 at *4.

  Accordingly, Plaintiffs’ claim for civil authority coverage fails.

      C. Restaurant Extension Endorsement

      Plaintiffs argue that even if the business interruption loss provision is inapplicable, they still

  are entitled to coverage under the Restaurant Extension Endorsement, which modifies the Building

  and Personal Property Coverage, the Business Income (and Extra Expense) Coverage, the Business

  Income (Without Extra Expense) Coverage, Causes of Loss, and Commercial General Liability

  Forms of the Policy. This provision provides coverage for food spoilage and contamination, certain

  medical expenses, and:

              a. The “suspension” of your “operations” at the described premises due to
                 the order of a civil authority; or adverse public communications or
                 media reports, resulting from the actual or alleged:
                  (1) Food or drink poisoning of a guest at the described premises; or
                  (2) Exposure of the described premises to a contagious or infectious
                      disease.
              b. The “period of restoration” for this Cause of Loss will begin 24 hours
                 after you receive notice of closing from the Board of Health or any other
                 governmental authority and will not exceed 30 consecutive calendar
                 days from the date of the suspension of your “operations”.

  Id. at 467. “Suspension” is “the slowdown or cessation of your business activities.” Id. at 739.

  Thus, the business need not be completely shut down to trigger the provision.



                                                       15
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 79 of
                                                                    1683
                                                                       of PageID:
                                                                          20      1252




     Plaintiffs argue that, in contrast to the business interruption loss provision discussed above, the

  Restaurant Endorsement does not require a showing of direct physical loss of or damage to

  property. Plaintiffs contend that their claim is covered under this provision because they suspended

  their business operations as a result of the civil authority orders issued in response to COVID-19,

  an infectious disease.

     Plaintiffs, however, have glossed over the requisite elements of this provision. Although

  Plaintiffs are correct that the Restaurant Endorsement does not require direct physical loss or

  damage to property to trigger coverage, the clear terms of the provision require Plaintiffs to show

  (1) a suspension of business operations (2) due to a civil authority order (3) that was issued in

  response to the actual or alleged exposure of the premises to a contagious or infectious disease.

  Plaintiffs have not met the third requirement.

     First, as noted earlier, Plaintiffs do not allege in their Petition that their restaurants were ever

  exposed to the virus that causes COVID-19. Plaintiffs merely speculate that the virus could have

  been present because it was prevalent in the Austin and Dallas communities. See Dkt. 24 at 1

  (noting the “presumed presence” of COVID-19); id. at 13. Such conclusory allegations are

  insufficient to show that this provision is applicable. See Promotional Headwear, 2020 WL

  7078735, at *8.

     In addition, Plaintiffs must show that the civil authority orders were issued as a result of the

  presence of COVID-19 at their restaurants. But the civil authority orders did not result from the

  actual or alleged exposure to COVID-19 at Plaintiffs’ restaurants. The civil authority orders were

  issued in response to the global pandemic, not in response to the actual or alleged presence of the

  virus that causes COVID-19 at Plaintiffs’ restaurants. Accordingly, Plaintiffs have not

  demonstrated the causal connection required for coverage. See Nat’l Union Fire Ins. Co. of



                                                     16
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 80 of
                                                                    1783
                                                                       of PageID:
                                                                          20      1253




  Pittsburgh, Pa. v. Merchs. Fast Motor Lines, Inc., 939 S.W.2d 139, 142 (Tex. 1997) (holding that

  policy language covering injury “caused by an accident resulting from the . . . use of a covered

  auto” required a causal relationship between the injury and use of the auto). The Court finds that

  the Restaurant Endorsement Provision does not apply.11

       Because Plaintiffs have not demonstrated that their insurance claim is covered under the

  Policy, they have not alleged a plausible breach of contract claim. See Vizza Wash, 2020 WL

  6578417, at *6. Accordingly, Safe Auto’s Rule 12(c) Motion should be granted with regard to

  Plaintiffs’ breach of contract claim and request for declaratory judgment that Plaintiffs’ claim is

  covered under the Policy.

       D. Plaintiffs’ Texas Insurance Code and Bad-Faith Claims

       Safe Auto argues that Plaintiffs’ Texas Insurance Code and common law breach of the duty of

  good faith and fair dealing claims also should be dismissed. Plaintiffs do not respond to Safe

  Auto’s arguments. By failing to respond to Safe Auto’s arguments, Plaintiffs have failed to sustain

  their burden of proof and appear to have abandoned those claims. See Matter of Dallas Roadster,

  Ltd., 846 F.3d 112, 126 (5th Cir. 2017) (citing Black v. North Panola School Dist., 461 F.3d 584,

  588 n.1 (5th Cir. 2006) (stating that plaintiff abandoned her claim because she failed to defend it

  in her response to the defendant’s motion to dismiss and failed to pursue the claim beyond her

  complaint)); Arias v. Wells Fargo Bank, N.A., No. 3:18-CV-00418-L, 2019 WL 2770160, at *2

  (N.D. Tex. July 2, 2019) (“When a plaintiff fails to defend a claim in response to a motion to

  dismiss or summary judgment motion, the claim is deemed abandoned.”).




  11
    Because the Court finds that the Policy does not provide coverage in this case, there is no need to address
  the virus exclusion provision. See Mudpie, 2020 WL 5525171, at *7 n.9 (“Because Mudpie is not entitled
  to Civil Authority coverage, the Court need not consider Travelers’s additional argument that the virus
  exclusion bars such coverage.”).
                                                         17
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 81 of
                                                                    1883
                                                                       of PageID:
                                                                          20      1254




     Plaintiffs’ extra-contractual claims would fail even if Plaintiffs had not abandoned them. “As

  a general rule there can be no claim for bad faith when an insurer has promptly denied a claim that

  is in fact not covered.” JAW The Pointe, L.L.C. v. Lexington Ins. Co., 460 S.W.3d 597, 602

  (Tex. 2015). For an insured to recover on a bad-faith insurance claim when the insurer has properly

  denied coverage for the claim, the insured must demonstrate that the insurer has committed an

  injury independent of the policy claim. Id. Similarly, “an insured cannot recover any damages

  based on an insurer’s statutory violation if the insured had no right to receive benefits under the

  policy and sustained no injury independent of a right to benefits.” USAA Tex. Lloyds Co. v.

  Menchaca, 545 S.W.3d 479, 500 (Tex. 2018). In addition, misrepresentation claims under the

  Texas Insurance Code that are based on a party’s failure to fulfill its contractual duties are more

  properly raised as breach of contract claims and should be dismissed. Travelers Lloyds Ins. Co. v.

  Cruz Contracting of Texas, LLC, No. 5:16-CV-759-DAE, 2017 WL 5202890, at *6 (W.D. Tex.

  Mar. 17, 2017). Based on the foregoing, Safe Auto’s Rule 12(c) Motion to dismiss Plaintiffs’

  extracontractual claims should be granted.

     E. Request to Amend

     Plaintiffs request an opportunity to file an amended complaint to cure any pleading

  insufficiencies. Because the Court has determined that there is no coverage for Plaintiff’s losses in

  this case under the clear terms of the Policy, any attempt to amend the Petition would be futile.

  See Rio Grande Royalty Co. v. Energy Transfer Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010)

  (stating that a district court may properly deny leave to amend “where the proposed amendment

  would be futile because it could not survive a motion to dismiss”); 4431, 2020 WL 7075318, at

  *12 (denying leave to amend where “[t]he terms of the Policies are not in dispute, and there is

  nothing else Plaintiffs could allege that would bring their claimed losses within the Policies’

  coverage”). Accordingly, Plaintiffs’ request to amend should be denied.
                                                     18
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 82 of
                                                                    1983
                                                                       of PageID:
                                                                          20      1255




     F. Conclusion

     In essence, Plaintiffs seek to recover economic damages they sustained as a result of the

  COVID-19 pandemic and associated civil authority orders under a commercial property insurance

  policy. While the Court is not unsympathetic to Plaintiffs’ financial losses, the unambiguous terms

  of the Policy do not provide coverage for solely economic losses unaccompanied by physical

  property loss or damage to their property. As the district court in Uncork and Create reasoned:

                 COVID-19 poses a serious risk to people gathered in proximity to
                 one another, and the governmental orders closing certain businesses
                 were designed to ameliorate that risk.
                                                 ***
                 In short, the pandemic impacts human health and human behavior,
                 not physical structures. Those changes in behavior, including
                 changes required by governmental action, caused the Plaintiff
                 economic losses. The Court is not unsympathetic to the situation
                 facing the Plaintiff and other businesses. But the unambiguous terms
                 of the Policy do not provide coverage for solely economic losses
                 unaccompanied by physical property damage.

  2020 WL 6436948, at *5.

                                    IV.    Recommendation

     Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

  State Automobile Mutual Insurance Co.’s Motion for Judgment on the Pleadings (Dkt. 11) and

  enter Judgment in Defendant’s favor. The undersigned FURTHER RECOMMENDS that the

  District Court DENY Plaintiffs’ leave to amend as futile.

     It is FURTHER ORDERED that the Clerk REMOVE this case from the Magistrate Court’s

  docket and RETURN it to the docket of the Honorable Robert Pitman.

                                          V.    Warnings

     The parties may file objections to this Report and Recommendation. A party filing objections

  must specifically identify those findings or recommendations to which objections are being made.


                                                    19
Case 1:20-cv-05927-RMB-KMW
          Case 1:20-cv-00665-RP
                              Document
                                Document
                                       27 26
                                           Filed
                                               Filed
                                                  12/16/20
                                                     12/14/20
                                                            Page
                                                              Page
                                                                 83 of
                                                                    2083
                                                                       of PageID:
                                                                          20      1256




  The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

  United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

  objections to the proposed findings and recommendations contained in this Report within fourteen

  (14) days after the party is served with a copy of the Report shall bar that party from de novo

  review by the District Court of the proposed findings and recommendations in the Report and,

  except on grounds of plain error, shall bar the party from appellate review of unobjected-to

  proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

  § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

  79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

     SIGNED on December 14, 2020.



                                                          SUSAN HIGHTOWER
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     20
